 Case 21-00040    Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37      Page 1 of 110


1                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF ALASKA
2
     In re
3                                                              Case No. 21-00040-GS
     RB ENTERPRISES LLC,
4                                                              Chapter 11
                                   Debtor.
5

6             ORDER GRANTING MOTION FOR ORDER APPROVING SETTLEMENT

7            On May 26, 2021, the court held a hearing on the Motion for Order Approving Settlement

8    (Settlement Motion) (ECF No. 27) filed by RB Enterprises, LLC, debtor-in-possession in the above-

9    captioned bankruptcy case. Appearances were as noted on the record. The court having evaluated the

10   proposed settlement (Settlement) in light of the factors set forth in Martin v. Kane (In re A & C

11   Properties), 787 F.2d 1377, 1381 (9th Cir. 1986), for the reasons stated in the Settlement Motion and

12   on the record,

13           IT IS HEREBY ORDERED that the Motion for Order Approving Settlement (ECF No. 27)

14   is GRANTED. The Settlement, an executed copy of which is attached hereto as Exhibit A, is

15   approved.

16           DATED this 27th day of May, 2021.

17                                                        BY THE COURT

18
                                                          /s/ Gary Spraker
19                                                        GARY SPRAKER
                                                          United States Bankruptcy Judge
20
     Serve: C. Tobin-Presser, Esq.
21          A. Napolitano, Esq.
            K. Perkins, Esq.
22          U.S. Trustee
            ECF Participants via NEF
23
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 2 of 110




                                    EXHIBIT A
Case 21-00040     Filed 05/27/21    Entered 05/27/21 16:24:26       Doc# 37     Page 3 of 110


                  SETTLEMENT AGREEMENT AND MUTUAL RELEASE

         This Settlement Agreement and Mutual Release (the “Agreement”) dated April 30, 2021,
 is entered into by and among: Robert “Bob” Gross (“Bob Gross”); Melodie Gross; AK Meritage
 Companies, LLC (“Original Meritage”); RB Enterprises, LLC, as debtor and debtor in possession
 (“RB Enterprises”); IT, LLC (“IT, LLC”); Bistro IT, LLC (“Bistro IT”); Meritage Management
 Company, LLC f/k/a Meritage Real Estate Advisors, LLC (“Meritage Management”); Jack A.
 Barrett, as debtor and debtor in possession (“Jack Barrett”); Dawn E. Barrett; Meritage
 Companies, LLC, as debtor and debtor in possession (“New Meritage”); Mystery Ranch, LLC
 (“Mystery Ranch”); Mountain Vista Trails, LLC (“Mountain Vista”); and NOC 1700, LLC
 (“NOC 1700”). The foregoing parties to this Agreement are collectively referred to as the
 “Parties” and individually as a “Party.”

                                           RECITALS

         A.      In 2014, Jack Barrett and Mystery Ranch commenced an action against Bob Gross
 and RB Enterprises in the Alaska Superior Court designated as Mystery Ranch, LLC v. Gross, Case
 No. 3AN-14-08418 (Alaska Sup. Ct. 2014) (the “Alaska Mystery Ranch Action”), which was
 referred to arbitration before the American Arbitration Association as Case No. 01-15-0005-1171
 (the “Alaska Mystery Ranch Arbitration”).

        B.     In 2015, Jack Barrett and New Meritage commenced an action against Bob Gross
 and Original Meritage in the Alaska Superior Court designated as Meritage Companies, LLC v.
 Gross, Case No. 3AN-15-08320 (Alaska Sup. Ct. 2015) (the “Alaska Meritage Action”).

         C.      In connection with the Alaska Meritage Action, in 2015 Bob Gross commenced an
 action in the Utah District Court designated as Meritage Companies, LLC v. AK Meritage
 Companies, LLC, Case No. 150906138 (Utah Dist. Ct. 2015). In 2016, New Meritage commenced
 an action against Bob Gross and Original Meritage in the Utah District Court designated as AK
 Meritage Companies, LLC v. Meritage Companies, LLC, Case No. 160906412 (Utah Dist. Ct.
 2016). Finally, in 2020, Dawn Barrett and Mountain Vista commenced an action against Original
 Meritage and others designated as Mountain Vista Trails, LLC v. AK Meritage Companies, LLC,
 Case No. 200902574 (Utah Dist. Ct. 2020). The foregoing actions in this recital are collectively
 referred to as the “Utah Actions”.

        D.    In 2020, New Meritage filed a voluntary bankruptcy petition commencing its
 chapter 11 case in the United States Bankruptcy Court, District of Arizona (the “Arizona
 Bankruptcy Court”) designated as In re Meritage Companies, LLC, Case No. 2:20-bk-07718-
 MCW (Bankr. D. Ariz.) (the “Meritage Bankruptcy Case”).

        E.     In 2020, Jack Barrett filed a voluntary bankruptcy petition commencing his chapter
 11 bankruptcy case in the Arizona Bankruptcy Court designated as In re Barrett, Case No. 2:20-
 bk-07712-MCW (Bankr. D. Ariz.) (the “Barrett Bankruptcy Case”).

        F.      In connection with the Barrett Bankruptcy Case, in 2020 Bob Gross and Original
 Meritage filed an adversary proceeding complaint against Jack Barrett and Dawn Barrett seeking
 a determination of dischargeability of debt in the Barrett Bankruptcy Case designated as Gross v.

                                               -1-
 BN 44855356v18
                         SETTLEMENT AGREEMENT AND MUTUAL RELEASE                    EXHIBIT A
Case 21-00040      Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37     Page 4 of 110


 Barrett, Adv. Proc. No. 2:20-ap-00280-MCW (Bankr. D. Ariz.) (the “Barrett Adversary
 Proceeding”).

        G.     In 2021, RB Enterprises filed a voluntary bankruptcy petition commencing its
 chapter 11 bankruptcy case in the United States Bankruptcy Court, District of Alaska (the “Alaska
 Bankruptcy Court”) designated as In re RB Enterprises, LLC, Case No. 21-00040 (Bankr. D. Ak.
 2021) (the “RB Bankruptcy Case”).

        H.      In connection with the Alaska Meritage Action, Bob Gross and Original Meritage
 obtained a jury verdict against Jack Barrett and New Meritage finding Jack Barrett and New
 Meritage liable to Bob Gross and Original Meritage (the “Jury Verdict”). The Arizona
 Bankruptcy Court granted relief from the automatic stay to permit the damages phase of the trial
 to conclude in the Alaska Superior Court.

        I.     In connection with the Alaska Mystery Ranch Action, Jack Barrett and Mystery
 Ranch obtained an arbitration award against RB Enterprises and in favor of Mystery Ranch, that
 was reduced to a judgment, which was stayed as to RB Enterprises by the commencement of the
 RB Bankruptcy Case.

         J.      On March 17, 2021, the Parties participated in a global mediation session before
 the Honorable Daniel P. Collins, United States Bankruptcy Judge, District of Arizona, and reached
 a resolution of all of the claims, counterclaims and contested matters asserted between the Parties.
 The terms of the settlement were read into the record as reflected by the (1) the Minute Entry
 entered as Docket No. 292 by Judge Collins in the Barrett Bankruptcy Case, and (2) the Minute
 Entry entered as Docket No. 311 by Judge Collins in Meritage Bankruptcy Case (collectively, the
 “Settlement”). The Parties and their counsel agreed on the record to the terms of the Settlement
 at the conclusion of the mediation session.

        K.       Bob Gross, Melodie Gross, Original Meritage, and RB Enterprises (collectively,
 the “Gross Parties”), on the one hand, and Jack Barrett, Dawn Barrett, New Meritage, Mystery
 Ranch, Mountain Vista, and NOC 1700 (collectively, the “Barrett Parties”), after consultation
 with their respective legal counsel, have made their own independent assessment of:

                 1.       the merits and potential value of: (i) the claims asserted or the contested
         matters pursued by certain of the Gross Parties against Jack Barrett and New Meritage in
         the Alaska Meritage Action, the Meritage Bankruptcy Case, and the Barrett Bankruptcy
         Case; (ii) the claims asserted by Bob Gross and Original Meritage against Jack Barrett and
         Dawn Barret in the Barrett Adversary Proceeding; (iii) the claims asserted by Jack Barrett
         and Mystery Ranch against Bob Gross and RB Enterprises in the Alaska Mystery Ranch
         Action, the Alaska Mystery Ranch Arbitration, and the RB Bankruptcy Case; (iv) the
         claims asserted or the contested matters pursued by Jack Barrett and New Meritage against
         Bob Gross and New Meritage in the Meritage Bankruptcy Case and the Barrett Bankruptcy
         Case; and (v) the claims and counter claims asserted by and among certain of the Gross
         Parties and certain of the Barrett Parties in the Utah Actions;

                 2.     the potential recovery for any judgment that may be entered in favor of
         either the Gross Parties or the Barrett Parties, as the case may be, in the Alaska Meritage

                                                 -2-
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 BN 44855356v18
Case 21-00040     Filed 05/27/21      Entered 05/27/21 16:24:26        Doc# 37      Page 5 of 110


         Action, the Alaska Mystery Ranch Action, the Alaska Mystery Ranch Arbitration, the
         Meritage Bankruptcy Case, the Barrett Bankruptcy Case, the Barrett Adversary
         Proceeding, the Utah Actions, or the RB Bankruptcy Case; and

                 3.      the estimated amount of time and expense involved in achieving a favorable
         result against either the Gross Parties or the Barrett Parties, as the case may be, and the
         risks and associated costs of achieving such a favorable result, in the Alaska Meritage
         Action, the Alaska Mystery Ranch Action, the Alaska Mystery Ranch Arbitration, the
         Meritage Bankruptcy Case, the Barrett Bankruptcy Case, the Barrett Adversary
         Proceeding, the Utah Actions, or the RB Bankruptcy Case.

 Based upon this independent assessment, the Gross Parties and the Barrett Parties each believe
 that the settlement set forth in this Agreement reflects a full and fair compromise of the foregoing
 claims, contested matters and actions between the Parties, and that the settlement set forth in this
 Agreement constitutes reasonably equivalent value for the compromise and settlement of the
 foregoing claims, contested matters and actions between the Parties.

         L.     As a result of the negotiations between the Parties, and expressly without any
 admission of liability, the Parties now desire to compromise, settle and resolve all claims, disputes
 and differences between them as set forth in this Agreement.

                                           AGREEMENT

        In consideration of the foregoing and for other good and valuable consideration, the receipt
 and sufficiency of which is hereby acknowledged, the Parties hereto agree as follows:

 1. Recitals.

        1.1.    The Recitals are incorporated herein by this reference and the Parties agree that the
 information recited above is true and correct.

 2.      Terms of Settlement.

         2.1.    Scope of the Settlement. The Settlement consists of: (A) the settlement of (i) all
 claims asserted by Bob Gross and Original Meritage against Jack Barrett and New Meritage in the
 Alaska Meritage Action, the Meritage Bankruptcy Case, and the Barrett Bankruptcy Case; (ii) all
 claims asserted by Bob Gross and Original Meritage against Jack Barrett and Dawn Barrett in the
 Barrett Adversary Proceeding; (iii) all claims asserted by Jack Barrett and Mystery Ranch against
 Bob Gross or RB Enterprises in the Alaska Mystery Ranch Action and the Alaska Mystery Ranch
 Arbitration; (iv) all claims asserted by and among Jack Barrett, Dawn Barrett, Mountain Vista,
 Mystery Ranch, Original Meritage, New Meritage and Bob Gross in the Utah Actions; (B) the
 transfer of Mystery Ranch’s ownership in IT, LLC and Bistro IT to RB Enterprises; and (C) the
 dismissal of the Barrett Adversary Proceeding, the Alaska Meritage Action, the Alaska Mystery
 Ranch Arbitration, the Alaska Mystery Ranch Action, the Utah Actions, and the RB Bankruptcy
 Case.

         2.2.    Effective Date of the Settlement. The Settlement shall become effective on the date
 that the last of the orders of the Arizona Bankruptcy Court and the Alaska Bankruptcy Court
                                                 -3-
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 BN 44855356v18
Case 21-00040       Filed 05/27/21     Entered 05/27/21 16:24:26          Doc# 37      Page 6 of 110


 become final and non-appealable (the “Effective Date”). By way of illustration, if the Arizona
 Bankruptcy Court order approving this Agreement is entered on May 5, 2021 and the Alaska
 Bankruptcy Court order approving this Agreement is entered on May 10, 2021, then the Effective
 Date per Rule 8002(a)(1) of the Federal Rules of Bankruptcy Procedure would be May 24, 2021.
 If any of the orders approving this Agreement are stayed on appeal or otherwise, then the Parties
 shall confer on whether to waive the finality requirements of this Paragraph.

         2.3.     Transfer and/or Dissolution of LLC Interests.

                  2.3.1. Mystery Ranch shall unconditionally and irrevocably transfer all right, title
         and interest in and to its ownership interest in IT, LLC to RB Enterprises such that RB
         Enterprises shall become the sole owner and sole member of IT, LLC as of the Effective
         Date. A true and complete copy of the Assignment and Transfer of the IT, LLC Membership
         Interest is attached hereto as Exhibit 1. As part of this transfer, Mystery Ranch shall waive
         any rights it may have to any profit distributions or the return of any capital contributions
         as a result of its ownership interest in IT, LLC. As part of this transfer, RB Enterprises
         shall assume all responsibility for any liability or pass-through liability of IT, LLC arising
         from events occurring after the Effective Date and shall indemnify Mystery Ranch for such
         liability.

                  2.3.2. Mystery Ranch shall unconditionally and irrevocably transfer all right, title
         and interest in and to its ownership interest in Bistro IT to RB Enterprises such that RB
         Enterprises shall become the sole owner and sole member of Bistro IT as of the Effective
         Date. A true and complete copy of the fully executed Assignment and Transfer of the
         Bistro IT, LLC Membership Interest is attached hereto as Exhibit 2. As part of this transfer,
         Mystery Ranch shall waive any rights it may have to any profit distributions or the return
         of any capital contributions as a result of its ownership interest in Bistro IT. As part of this
         transfer, RB Enterprises shall assume all responsibility for any liability or pass-through
         liability of Bistro IT arising from events occurring after the Effective Date and shall
         indemnify Mystery Ranch for such liability.

                  2.3.3. Within thirty (30) days of the Effective Date (the “Utility Transfer
         Deadline”), Gross shall cause Meritage Management to terminate any utility contracts that
         Meritage Management has entered into on behalf of IT, LLC or the hotel commonly known
         as the Inlet Tower Hotel located in Anchorage, Alaska (the “Inlet Tower Hotel”). RB
         Enterprises, Bob Gross, and Jack Barrett agree to cooperate in the efforts to terminate such
         utility service. Thereafter, IT, LLC shall obtain new utility service for the Inlet Tower
         Hotel through itself or its designee. Any deposit held by a utility provider for the benefit
         of Meritage Management shall be remitted to IT, LLC or its designee. Following the earlier
         of (i) the completion of the transfer of the utilities or (ii) the Utility Transfer Deadline, Bob
         Gross shall file the Articles of Dissolution for Meritage Management attached hereto as
         Exhibit 3 with the State of Alaska’s Divisions of Corporations, Business and Professional
         Licensing to dissolve Meritage Management.

                2.3.4. Within ten (10) business days following the last of the orders dismissing the
         Alaska Meritage Action, the Alaska Mystery Ranch Action, the Alaska Mystery Ranch
         Arbitration, the Utah Actions, and the Barrett Adversary Proceeding becoming final and

                                                   -4-
                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 BN 44855356v18
Case 21-00040       Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37      Page 7 of 110


         non-appealable orders, Bob Gross shall file the Articles of Dissolution for Original
         Meritage attached hereto as Exhibit 4 with the State of Alaska’s Divisions of Corporations,
         Business and Professional Licensing to dissolve Original Meritage.

                 2.3.5. To the extent any “partnership” could be deemed to still exist in any way
         between any of the Gross Parties and any of the Barrett Parties, such “partnership” is
         deemed terminated, such that it is the intention of the Gross Parties and the Barrett Parties
         that each will go their separate ways and shall have no business ventures between them.

         2.4.     Transfer of Court Registry Funds.

                2.4.1. Jack Barrett and Mystery Ranch hereby stipulate and agree to the return of
         all of the funds held by the Alaska Superior Court in its court registry totaling
         approximately $380,000 in the Alaska Mystery Ranch Action to IT, LLC. A true and
         complete copy of the fully executed Stipulation re (1) Return of Alaska Mystery Ranch
         Action Registry Funds and (2) Dismissal of Alaska Mystery Ranch Action and Alaska
         Mystery Ranch Arbitration and the Order Approving Stipulation are attached hereto as
         Exhibit 5 and Exhibit 6, respectively.

                2.4.2. Jack Barrett and New Meritage hereby stipulate and agree to the return of
         all of the funds held by the Alaska Superior Court in its court registry totaling
         approximately $26,000 in the Alaska Meritage Action to Bob Gross or his designee. A
         true and complete copy of the fully executed Stipulation re (1) Return of Alaska Meritage
         Action Registry Funds and (2) Dismissal of Alaska Meritage Action and the Order
         Approving Stipulation are attached hereto as Exhibit 7 and Exhibit 8, respectively.

               2.4.3. New Meritage shall retain all of the escrow funds held by the Arizona
         Bankruptcy Court in its court registry totaling approximately $200,000 in the Meritage
         Bankruptcy Case.

         2.5.     Dismissal of Claims and Actions.

                          2.5.1. Dismissal of Alaska Meritage Action. In exchange for the transfer
                  of membership interests as set forth in Paragraphs 2.3.1 and 2.3.2, the LLC
                  dissolutions as set forth in Paragraphs 2.3.3 and 2.3.4, and the transfer of registry
                  funds as set forth in Paragraph 2.4, Bob Gross and Original Meritage shall dismiss
                  their claims with prejudice against Jack Barrett and New Meritage in the Alaska
                  Meritage Action as set forth in the above-referenced Stipulation and Order attached
                  hereto as Exhibit 7 and Exhibit 8, respectively. Additionally, neither Bob Gross
                  nor Original Meritage will oppose a motion by Jack Barrett or New Meritage
                  seeking to seal the Jury Verdict in the Alaska Meritage Action.

                          2.5.2. Dismissal of the Barrett Adversary Proceeding. In exchange for the
                  transfer of membership interests as set forth in Paragraphs 2.3.1 and 2.3.2, the LLC
                  dissolutions as set forth in Paragraphs 2.3.3 and 2.3.4, and the transfer of registry
                  funds as set forth in Paragraph 2.4, Bob Gross and Original Meritage shall dismiss
                  their claims with prejudice against Jack Barrett and Dawn Barrett in the Barrett
                  Adversary Proceeding. A true and complete copy of the Stipulation to Dismiss the
                                                  -5-
                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 BN 44855356v18
Case 21-00040       Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37      Page 8 of 110


                  Barrett Adversary Proceeding and the Order Approving Stipulation are attached
                  hereto as Exhibit 9 and Exhibit 10, respectively.

                          2.5.3. Dismissal of the Alaska Mystery Ranch Action and the Alaska
                  Mystery Ranch Arbitration. In exchange for the transfer of membership interests
                  as set forth in Paragraphs 2.3.1 and 2.3.2, the LLC dissolutions as set forth in
                  Paragraphs 2.3.3 and 2.3.4, and the transfer of registry funds as set forth in
                  Paragraph 2.4, Jack Barrett and Mystery Ranch shall dismiss their claims with
                  prejudice against Bob Gross and RB Enterprises in the Alaska Mystery Ranch
                  Action and the Alaska Mystery Ranch Arbitration as set forth in the above-
                  referenced Stipulation and Order attached hereto as Exhibit 5 and Exhibit 6,
                  respectively.

                          2.5.4. Dismissal of the Utah Actions. In exchange for the transfer of
                  membership interests as set forth in Paragraphs 2.3.1 and 2.3.2, the LLC
                  dissolutions as set forth in Paragraphs 2.3.3 and 2.3.4, and the transfer of registry
                  funds as set forth in Paragraph 2.4, each applicable Party shall dismiss with
                  prejudice their claims with prejudice against any other applicable Party asserted in
                  each of the Utah Actions. A true and complete copy of the Stipulation to Dismiss
                  Claims in the 2016 Utah Action and the related Order Approving Stipulation are
                  attached hereto as Exhibit 11 and Exhibit 12, respectively. A true and complete
                  copy of the Stipulation to Dismiss Claims in the 2020 Utah Action and the related
                  Order Approving Stipulation are attached hereto as Exhibit 13 and Exhibit 14,
                  respectively.

                          2.5.5. Dismissal of the RB Enterprises Bankruptcy Case. In addition to
                  obtaining approval of this Agreement from the Arizona Bankruptcy Court, RB
                  Enterprises shall seek from the Alaska Bankruptcy Court: (i) the approval of this
                  Agreement, and (ii) at the election of RB Enterprises, the dismissal of the RB
                  Bankruptcy Case. Neither Jack Barrett, Dawn Barrett, New Meritage, Mystery
                  Ranch, nor Mountain Vista shall object to the dismissal of the RB Bankruptcy Case
                  in the event that such dismissal is sought, nor shall they induce or encourage any
                  other party to object. A true and complete copy of the Stipulation to Dismiss the
                  RB Bankruptcy Case and the Order Approving Stipulation are collectively attached
                  hereto as Exhibit 15 and Exhibit 16, respectively.

         2.6.     Post-Closing Obligations.

                         2.6.1. Following the transfer of interests as set forth in Paragraphs 2.3.1
                  and 2.3.2, Bob Gross and RB Enterprises shall use their best efforts to obtain a
                  novation from the Alaska Housing Finance Corporation (“AHFC”) for Mystery
                  Ranch with respect to its co-obligation of the IT, LLC loan within sixty (60) days
                  following the entry of the orders approving the Settlement by the Arizona
                  Bankruptcy Court and the Alaska Bankruptcy Court becoming final and non-
                  appealable. In the event that they are not able to obtain such novation, Jack Barrett
                  and Dawn Barrett shall be entitled to, but are not required to, take any and all
                  necessary steps they deem necessary to dissolve Mystery Ranch.

                                                  -6-
                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 BN 44855356v18
Case 21-00040       Filed 05/27/21      Entered 05/27/21 16:24:26         Doc# 37      Page 9 of 110


                          2.6.2. If there is any delay in the termination of Old Meritage, Jack Barrett
                  and Bob Gross shall cooperate in the submission of the necessary paperwork to
                  change the name of Original Meritage to a name that does not use the term
                  “Meritage”. Bob Gross, Melodie Gross, and their affiliated entities agree not to use
                  the term “Meritage” for any current or future business ventures.

                          2.6.3. Within ten (10) business days of the Effective Date, Bob Gross
                  and/or Original Meritage will submit the paperwork necessary to transfer any
                  internet domain names using the term “Meritage” to Jack Barrett or his designee.

                          2.6.4. RB Enterprises shall provide to Mystery Ranch all documents of IT,
                  LLC and Bistro IT as such records are kept in the ordinary course of business, that
                  are reasonably necessary to the preparation of the tax returns of IT, LLC and Bistro
                  IT until all final tax returns of IT, LLC or Bistro IT that impact Mystery Ranch have
                  been filed with the IRS. RB Enterprises shall provide to Mystery Ranch all
                  documents of Meritage Management as such records are kept in the ordinary course
                  of business, that are reasonably necessary to the preparation of the tax returns of
                  Meritage Management until all final tax returns of Meritage Management that
                  impact Jack Barrett have been filed with the IRS.

         2.7.     Obligations in the Bankruptcy Cases.

                          2.7.1. Bob Gross and Original Meritage shall file Notices of Withdrawal
                  of their Proofs of Claim designated as Claim Nos. 5 and 6, respectively, on the
                  Claims Registry for the Meritage Bankruptcy Case. A true and complete copy of
                  the Notices of Withdrawal are attached hereto Exhibit 17 and Exhibit 18,
                  respectively.

                          2.7.2. Bob Gross and Original Meritage shall file Notices of Withdrawal
                  of their Proofs of Claim designated as Claim Nos. 13 and 14, respectively, on the
                  Claims Registry for the Meritage Bankruptcy Case. A true and complete copy of
                  the Notices of Withdrawal are attached hereto Exhibit 19 and Exhibit 20,
                  respectively.

                           2.7.3. Bob Gross and Original Meritage shall file Notices of Withdrawal
                  of (i) their objections to confirmation of Jack Barrett’s chapter 11 plan in the Barrett
                  Bankruptcy Case (Barrett Bankruptcy Case Docket No. 142), (ii) their objection to
                  the interim fee application of Beth Przywojski in the Meritage Bankruptcy Case
                  (Meritage Bankruptcy Case Docket No. 263), (iii) their pending subpoenas issued
                  in the Meritage Bankruptcy Case, and (iv) their Motion to Quash Debtor’s
                  Subpoenas in the Meritage Bankruptcy Case. Further, Bob Gross and Original
                  Meritage shall refrain and forbear from filing further objections or motions in the
                  Meritage Bankruptcy Case and the Barrett Bankruptcy Case and/or taking any
                  position which is adverse to Jack Barrett or New Meritage within such proceedings.

                          2.7.4. Jack Barrett and New Meritage shall file Notices of Withdrawal of
                  (i) their objections to the Proofs of Claim of Bob Gross and Original Meritage

                                                   -7-
                            SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 BN 44855356v18
 Case 21-00040         Filed 05/27/21       Entered 05/27/21 16:24:26           Doc# 37       Page 10 of
                                                110

                 (Barrett Bankruptcy Case Docket No. 134 and Meritage Bankruptcy Case Docket
                 No. 141) in light of Bob Gross and Original Meritage’s withdrawal of their Proofs
                 of Claim, (ii) their pending subpoenas issued in the Meritage Bankruptcy Case, and
                 (iii) their Motion to Quash Bob Gross and Original Meritage’s Subpoenas in the
                 Meritage Bankruptcy Case.

        2.8.     Forbearance of Rights and Remedies.

                         2.8.1. North Ogden Project. Upon the Effective Date, the Gross Parties
                 and their affiliated entities shall not assert any further claim or interest to the 66+
                 acre real estate project commonly known as Village at Prominence Point located in
                 North Ogden, Utah (the “North Ogden Project”), and shall not interfere either
                 directly or indirectly with the business operations or the development of the North
                 Ogden Project and shall file no further lis pendens or other form of lien with respect
                 to the North Ogden Project. In connection with the release of the constructive trust
                 interest in the North Ogden Project of which Bob Gross and Original Meritage are
                 beneficiaries, New Meritage shall assume all responsibility for any liability related
                 to the North Ogden Project arising from events occurring after the Effective Date
                 and shall indemnify Bob Gross and Original Meritage only in their capacity as
                 beneficiaries under the constructive trust for such liability.

                          2.8.2. Inlet Tower Hotel. Upon the Effective Date, the Barrett Parties and
                 their affiliated entities shall not assert any further claim to or interfere either directly
                 or indirectly with (i) the Inlet Tower Hotel, (ii) IT, LLC or (iii) Bistro IT or the
                 business operations of the foregoing. In connection with the transfer of Mystery
                 Ranch’s interest in IT, LLC and Bistro IT, RB shall assume all responsibility for
                 any liability related to IT, LLC or Bistro IT arising from events occurring after the
                 Effective Date and shall indemnify Mystery Ranch for such liability.

                         2.8.3. Meritage Bankruptcy Case. The Gross Parties agree that they will
                 not assert any further claim of any sort in the Meritage Bankruptcy Case (and shall
                 not induce any third parties from doing so) related to any claims arising from and
                 after the Effective Date. The Gross Parties agree to refrain and forbear (and shall
                 not induce any third party) from taking any positions in the Meritage Bankruptcy
                 Case which are adverse to the Barrett Parties within such proceeding unless excused
                 from this prohibition under the terms of this Agreement. The Barrett Parties agree
                 to refrain and forbear (and shall not induce any third party) from taking any
                 positions in the Meritage Bankruptcy Case which are adverse to the Gross Parties
                 within such proceedings unless excused from such prohibition under the terms of
                 this Agreement.

                         2.8.4. Barrett Bankruptcy Case. The Gross Parties agree that they will not
                 assert any further claim of any sort in the Barrett Bankruptcy Case (and shall not
                 induce any third parties from doing so) related to any claims arising from and after
                 the Effective Date. The Gross Parties agree to refrain and forbear (and shall not
                 induce any third party) from taking any positions in the Barrett Bankruptcy Case
                 which are adverse to the Barrett Parties within such proceeding unless excused from

                                                    -8-
                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37     Page 11 of
                                              110

                 this prohibition under the terms of this Agreement. The Barrett Parties agree to
                 refrain and forbear (and shall not induce any third party) from taking any positions
                 in the Barrett Bankruptcy Case which are adverse to the Gross Parties within such
                 proceedings unless excused from such prohibition under the terms of this
                 Agreement.

                         2.8.5. RB Bankruptcy Case. The Barrett Parties agree that they will not
                 assert any further claim of any sort in the RB Bankruptcy Case (and shall not induce
                 any third parties from doing so) related to any claims arising from and after the
                 Effective Date. The Barrett Parties agree to refrain and forbear (and shall not
                 induce any third party) from taking any position in the RB Bankruptcy Case which
                 are adverse to the Gross Parties within that proceeding unless excused from this
                 prohibition under the terms of this Agreement. The Gross Parties agree to refrain
                 and forbear (and shall not induce any third party) from taking any position in the
                 RB Bankruptcy Case which are adverse to the Barrett Parties within that proceeding
                 unless excused from this prohibition under the terms of this Agreement.

        2.9.    No Admission of Liability. This Agreement is for the sole purpose of settling the
matters described herein. It is expressly understood and agreed that this Agreement does not
constitute and is not evidence of any admission by any of the Parties hereto of any liability or the
truth of any allegations whatsoever.

3.      Timing of Settlement Obligations and Dismissal of Actions.

        3.1.     Execution of Exhibits. All documentation necessary to carry out the terms of the
Settlement attached hereto as Exhibits shall be fully executed contemporaneously with the
execution of this Agreement and jointly held in escrow by Guidant Law, as counsel for the Barrett-
related parties, and Buchalter, a Professional Corporation, as counsel for the Gross-related parties.
In connection with the execution of the Agreement, counsel for the Parties will share evidence of
execution of all Exhibits via Zoom with counsel for the other parties. On the fifteenth (15th)
calendar day (that is not a weekend or legal holiday) following the entry of the last order of either
the Arizona Bankruptcy Court or the Alaska Bankruptcy Court approving this Settlement, Mr. D.
Lamar Hawkins, Mr. Patrick F. Keery, Ms. Nancy Swift and Mr. Anthony J. Napolitano shall meet
and confer that each order of the Arizona Bankruptcy Court and the Alaska Bankruptcy Court
approving this Settlement is a final and non-appealable order for purposes of establishing the
Effective Date. Upon mutual confirmation in writing of the occurrence of the Effective Date by
the aforementioned counsel, the executed documents shall be deemed released and the Parties shall
proceed with filing such documents as contemplated by this Agreement. In the event the Parties
cannot agree on whether the Effective Date has occurred, the Parties shall resolve such dispute in
accordance with Paragraph 12.6.2 of this Agreement.

       3.2.   Notices of Conditional Settlement. On or before March 24, 2021, Bob Gross and
Original Meritage shall file Notices of Conditional Settlement in the Alaska Meritage Action, the
Alaska Mystery Ranch Action, the Utah Actions, the Meritage Bankruptcy Case, the Barrett
Bankruptcy Case, the Barrett Adversary Proceeding, and the RB Bankruptcy Case.



                                                 -9-
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37     Page 12 of
                                              110

        3.3.   Release of Lis Pendens. On or before March 19, 2021, Bob Gross and Original
Meritage shall record a release of the lis pendens recorded in connection with the Utah Actions
per the terms of the Settlement assented to by the Parties on the record in the Arizona Bankruptcy
Court before Hon. Daniel P. Collins on March 17, 2021.

        3.4.    Bankruptcy Court Approval. Immediately following execution of this Agreement,
Bob Gross, Original Meritage, Jack Barrett and New Meritage shall file joint motions under Rule
9019 of the Federal Rules of Bankruptcy Procedure seeking the approval of this Agreement by the
Arizona Bankruptcy Court in the Barrett Bankruptcy Case and the Meritage Bankruptcy Case.
Immediately following execution of this Agreement, RB Enterprises shall file a motion under Rule
9019 of the Federal Rules of Bankruptcy Procedure seeking the approval of this Agreement by the
Alaska Bankruptcy Court in the RB Bankruptcy Case. All such motions shall be heard on the first
available hearing date for the Parties and counsel. The settlement motion in the Barrett Bankruptcy
Case shall also seek authorization under Rule 7041 of the Federal Rules of Bankruptcy Procedure
for the dismissal of the claims of Bob Gross and Original Meritage under 11 U.S.C. § 727
objecting to the discharge of Jack Barrett in the Barrett Bankruptcy Case and the Barrett Adversary
Proceeding.

        3.5.    Transfer of Interests. On the Effective Date, the following transfers shall be
effective: (i) Mystery Ranch’s interest in IT, LLC under Paragraph 2.3.1 of this Agreement, and
(ii) Mystery Ranch’s interest in Bistro IT under Paragraph 2.3.2 of this Agreement.

       3.6.    Dismissal of Actions and Transfer of Court Registry Funds. Within five (5)
business days of the Effective Date:

                         3.6.1. Bob Gross, Original Meritage, Jack Barrett and New Meritage shall
                 file in the Alaska Meritage Action the Stipulation for Dismissal of the Alaska
                 Meritage Action required under Paragraph 2.5.1 of this Agreement and the related
                 transfer of court registry funds to Bob Gross required under Paragraph 2.4.2 of this
                 Agreement.

                          3.6.2. Bob Gross, RB Enterprises, Jack Barrett and Mystery Ranch shall
                 file in the Alaska Mystery Ranch Action and the corresponding Alaska Mystery
                 Ranch Arbitration the Stipulation for Dismissal of the Alaska Mystery Ranch Action
                 and the Alaska Mystery Ranch Arbitration required under Paragraph 2.5.3 of this
                 Agreement and the related transfer of court registry funds under Paragraph 2.4.1.
                 of this Agreement

                        3.6.3. Bob Gross and Original Meritage shall file in the Barrett Adversary
                 Proceeding the Stipulation to Dismiss the Barrett Adversary Proceeding required
                 under Paragraph 2.5.2. of this Agreement.

                        3.6.4. At RB Enterprises’ election, RB Enterprises may file in the RB
                 Bankruptcy Case the Stipulation to Dismiss the RB Bankruptcy Case required under
                 Paragraph 2.5.5 of this Agreement.

       3.7.    Withdrawal of Proofs of Claims and Contested Matters. Within five (5) business
days of the Effective Date:
                                                - 10 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21    Entered 05/27/21 16:24:26          Doc# 37     Page 13 of
                                             110

                         3.7.1. Bob Gross and Original Meritage shall withdraw their respective
                 Proofs of Claim filed in the Meritage Bankruptcy Case as required under Paragraph
                 2.7.1. of this Agreement.

                         3.7.2. Bob Gross and Original Meritage shall withdraw their respective
                 Proofs of Claim filed in the Barrett Bankruptcy Case as required under Paragraph
                 2.7.2. of this Agreement.

                         3.7.3. Bob Gross and Original Meritage shall file Notices of Withdrawal
                 of the documents specified in Paragraph 2.7.3. of this Agreement.

                        3.7.4. Jack Barrett and New Meritage shall file Notices of Withdrawal of
                 the documents specified in Paragraph 2.7.4 of this Agreement.

4.      Representations and Warranties.

       4.1.     Authority to Execute Agreement. Each Party represents and warrants that it has the
full power and authority to sign and enter into this Agreement and related settlement documents,
to undertake and consummate the transactions contemplated hereby, and to pay, perform and
observe all of the conditions, covenants, agreements and obligations contained herein.

       4.2.    Advice of Counsel. Each Party represents and warrants that it has received the
advice of attorneys of their own choosing in connection with the evaluation and execution of this
Agreement.

         4.3.     No Prior Transfers of Released Items. Each Party represents and warrants that it
has not heretofore sold, assigned, transferred, encumbered, conveyed or otherwise disposed of,
including by way of subrogation, any of the charges, claims, complaints, actions, causes of action,
liabilities, obligations, promises, benefits, agreements, controversies, rights, damages, debts, costs,
losses of services, attorneys’ fees, expenses, costs and compensation of any nature whatsoever
released in this Agreement.

       4.4.    Reliance on Independent Investigation. Each Party represents and warrants that it
has entered into this Agreement in reliance on its own independent investigations and analysis of
the facts underlying the subject matter of this Agreement, no representations, warranties, or
promises of any kind have been made directly or indirectly to induce them to execute this
Agreement other than those that are expressly set forth herein.

        4.5.   No Frustration of Purpose. Each Party represents and warrants that it will not take
any action, which would tend to defeat the intent, purposes or provisions of this Agreement.

        4.6.     Mystery Ranch Representations and Warranties.

                         4.6.1. Mystery Ranch represents and warrants that it owns all right, title
                 and interest in and to its interests in IT, LLC free and clear of all liens,
                 encumbrances or other interests and has not transferred, assigned or conveyed its
                 interest in IT, LLC, which representations and warranties shall be true as of the
                 effective date of the transfer.
                                                - 11 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21      Entered 05/27/21 16:24:26         Doc# 37      Page 14 of
                                               110

                         4.6.2. Mystery Ranch represents and warrants that it owns all right, title
                 and interest in and to its interests in Bistro IT free and clear of all liens,
                 encumbrances or other interests and has not transferred, assigned or conveyed its
                 interest in Bistro IT, which representations and warranties shall be true as of the
                 effective date of the transfer.

        4.7.     IT, LLC, Bistro IT, Meritage Management Representations and Warranties.

                         4.7.1. IT, LLC, Bistro IT, Meritage Management represent and warrant
                 that each entity is current on its respective obligations to third-parties and that each
                 entity intends to remain current on its respective obligations.

        4.8.   No Additional Representations. Except for the representations and warranties
expressly set forth in this Agreement, each Party acknowledges that he/she/it has relied wholly
upon his/her/its own judgment, belief and knowledge of the existence, nature and extent of each
claim, demand or cause of action that he/she/it/they may have against the other Party, which is to
be released pursuant to this Agreement and that he/she/it/they has not been influenced to any extent
in entering into this Agreement by any representation or statement regarding any such claim,
demand or cause of action made by any other Party (except as expressly set forth in this
Agreement).

        4.9.   No Other Inducement. Each Party acknowledges and represents to the other Party
that no promise, representation or inducement not expressed herein has been made in connection
with this Agreement.

5.      Post-Settlement Litigation Covenants.

        5.1.    Jack Barrett, Dawn Barrett, New Meritage, Mystery Ranch, Mountain Vista, and
NOC 1700 agree not to commence any action against Bob Gross, Melodie Gross, Original
Meritage, RB Enterprises, IT, LLC, Bistro IT, Meritage Management seeking to avoid, set aside
or unwind the transactions contemplated by this Settlement including, without limitation, the
transfer of the ownership interests in IT, LLC or Bistro IT.

        5.2.  Jack Barrett, Dawn Barrett, New Meritage, Mystery Ranch, Mountain Vista, and
NOC 1700 agree not to induce or solicit any other entity or person to commence any action against
Bob Gross, Melodie Gross, Original Meritage, RB Enterprises, IT, LLC, Bistro IT, or Meritage
Management seeking to avoid, set aside or unwind the transactions contemplated by this
Settlement including, without limitation, the transfer of the ownership interests in IT, LLC or
Bistro IT.

        5.3.   Bob Gross, Melodie Gross, Original Meritage, RB Enterprises, IT, LLC, Bistro IT,
Meritage Management agree not commence any action against Jack Barrett, Dawn Barrett, New
Meritage, Mystery Ranch, Mountain Vista or NOC 1700 seeking to avoid, set aside or unwind the
transactions contemplated by this Settlement.

       5.4. Bob Gross, Melodie Gross, Original Meritage, RB Enterprises, IT, LLC, Bistro IT,
Meritage Management agree not to induce or solicit any other entity to commence any action

                                                  - 12 -
                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21     Entered 05/27/21 16:24:26          Doc# 37     Page 15 of
                                             110

against Jack Barrett, Dawn Barrett, New Meritage, Mystery Ranch, Mountain Vista or NOC 1700
seeking to avoid, set aside or unwind the transactions contemplated by this Settlement.

6.      Conditions Precedent.

        6.1.  The conditions precedent for the effectiveness of this Agreement requires: (1) the
confirmation by counsel for their respective parties that all signature pages of all Exhibits to this
Agreement that are required to be signed have been signed contemporaneously with the execution
of this Agreement; and (2) the entry of final and non-appealable orders approving this Agreement
by the Arizona Bankruptcy Court and the Alaska Bankruptcy Court.

7.      Release by the Barrett Related Parties.

        7.1.    Except for the obligations under this Agreement, and subject to the entry of the last
order by the Arizona Bankruptcy Court and the Alaska Bankruptcy Court becoming a final and
non-appealable order, each of Jack Barrett, Dawn Barrett, New Meritage, Mystery Ranch,
Mountain Vista, and NOC 1700, and each of their respective successors, assignors, assigns, present
and former affiliates, parents, subsidiaries, divisions and merged or acquired companies and
operations and their respective past or present directors, officers, partners, members, managers,
employees, independent contractors, agents, attorneys and professionals (the “Barrett Releasing
Parties”) hereby releases and forever discharges Bob Gross, Melodie Gross, Original Meritage,
RB Enterprises, IT, LLC, Bistro IT, and Meritage Management and each of their respective agents,
servants, employees, accountants, attorneys, shareholders, subsidiaries, officers, directors, heirs,
executors, administrators, insurers, successors and assigns (the “Gross Released Parties”) from any
and all claims, demands, liabilities, accounts, obligations, costs, expenses, liens, actions, causes of
action, rights to indemnity (legal or equitable), rights to subrogation, rights to contribution and
remedies of any nature whatsoever, known or unknown, which each of the Barrett Releasing
Parties had, now has, or has acquired, individually or jointly, arising from any facts, actions or
inactions occurring at any time prior to the date of the execution of this Agreement in any way
related to, arising from, or concerning any of the allegations or issues in the Alaska Meritage
Action, the Alaska Mystery Ranch Action, the Alaska Mystery Ranch Arbitration, the Utah
Actions, the Meritage Bankruptcy Case, the Barrett Bankruptcy Case, the Barrett Adversary
Proceeding, or the RB Bankruptcy Case, including specifically, but not exclusively, and without
limiting the generality of the foregoing, any and all of the claims, damages, demands and causes
of action, known or unknown, suspected or unsuspected by each of the Barrett Releasing Parties
(collectively, the “Barrett Released Claims”).

         7.2.   In furtherance of the releases given in Paragraphs 7.1 above, the Barrett Releasing
Parties each acknowledge that they have been advised of, and are familiar with, the decisions of
the Alaska Supreme Court respecting releases, and specifically state that it is still their intention,
and it is a purpose of this Agreement, to discharge absolutely the liability of the other for any and
all claims arising out of the matters described herein, and the Barrett Releasing Parties each
acknowledge and assume all risk, chance or hazard that the damages suffered may be different, or
greater or more extensive than is now known, anticipated or expected. The Barrett Releasing
Parties each specifically waive any right they may now or hereafter have to reform, rescind, modify
or set aside the releases given above due to a mutual or unilateral mistake or otherwise. The risk
of such uncertainty and mistake is expressly assumed by each of the Barrett Releasing Parties in

                                                - 13 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21      Entered 05/27/21 16:24:26         Doc# 37      Page 16 of
                                              110

view of the consideration and mutual releases given. The Barrett Releasing Parties similarly waive
and relinquish all rights and benefits afforded by any other similar state law providing that a
general release does not extend to claims that the releasing party does not know or suspect to exist
in his or her favor at the time of executing the release, and that if known by him or her would have
materially affected his or her settlement with the debtor or the released party.

        7.3.    Each of the Barrett Releasing Parties further acknowledge and agree that it may
hereafter discover facts in addition to or different from those which they now know or believe to
be true with respect to the Barrett Released Claims they may have, but that nonetheless it is each
of the Barrett Releasing Parties’ intention to fully, finally and forever settle and release all claims,
whether known, unknown, fixed, contingent, suspected, unsuspected, or otherwise as to the Barrett
Released Claims.

        7.4.    The release given by the Barrett Releasing Parties shall be null and void in the event
that the Gross Released Parties take any action seeking to avoid, set aside or unwind the
transactions contemplated by this Settlement, and the Barrett Releasing Parties shall be allowed to
reinstitute any proceeding previously dismissed including, without limitation, the Alaska Mystery
Ranch Arbitration, the Alaska Mystery Ranch Action, and the Utah Actions.

8.      Release by the Gross Related Parties.

        8.1.    Except for the obligations under this Agreement, and subject to the entry of the last
order by the Arizona Bankruptcy Court and the Alaska Bankruptcy Court becoming a final and
non-appealable order, each of Bob Gross, Melodie Gross, Original Meritage, RB Enterprises, IT,
LLC, Bistro IT, Meritage Management, and each of their respective successors, assignors, assigns,
present and former affiliates, parents, subsidiaries, divisions and merged or acquired companies
and operations and their respective past or present directors, officers, partners, members,
managers, employees, independent contractors, agents, attorneys and professionals (the “Gross
Releasing Parties”) hereby releases and forever discharges Jack Barrett, Dawn Barrett, New
Meritage, Mystery Ranch, Mountain Vista, NOC 1700, IT, LLC, Bistro IT, and Meritage
Management and each of their respective agents, servants, employees, accountants, attorneys,
shareholders, subsidiaries, officers, directors, heirs, executors, administrators, insurers, successors
and assigns (the “Barrett Released Parties”) from any and all claims, demands, liabilities, accounts,
obligations, costs, expenses, liens, actions, causes of action, rights to indemnity (legal or
equitable), rights to subrogation, rights to contribution and remedies of any nature whatsoever,
known or unknown, which each of the Barrett Releasing Parties had, now has, or has acquired,
individually or jointly, arising from any facts, actions or inactions occurring at any time prior to
the date of the execution of this Agreement in any way related to, arising from, or concerning any
of the allegations or issues in the Alaska Meritage Action, the Alaska Mystery Ranch Action, the
Alaska Mystery Ranch Arbitration, the Utah Actions, the Meritage Bankruptcy Case, the Barrett
Bankruptcy Case, the Barrett Adversary Proceeding, or the RB Bankruptcy Case, including
specifically, but not exclusively, and without limiting the generality of the foregoing, any and all
of the claims, damages, demands and causes of action, known or unknown, suspected or
unsuspected by each of the Gross Releasing Parties (collectively, the “Gross Released Claims”).

        8.2.   In furtherance of the releases given in Paragraph 8.1 above, the Gross Releasing
Parties each acknowledge that they have been advised of, and are familiar with, the decisions of

                                                 - 14 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21     Entered 05/27/21 16:24:26         Doc# 37      Page 17 of
                                             110

the Alaska Supreme Court respecting releases, and specifically state that it is still their intention,
and it is a purpose of this Agreement, to discharge absolutely the liability of the other for any and
all claims arising out of the matters described herein, and the Gross Releasing Parties each
acknowledge and assume all risk, chance or hazard that the damages suffered may be different, or
greater or more extensive than is now known, anticipated or expected. The Gross Releasing Parties
each specifically waive any right they may now or hereafter have to reform, rescind, modify or set
aside the releases given above due to a mutual or unilateral mistake or otherwise. The risk of such
uncertainty and mistake is expressly assumed by each of the Gross Releasing Parties in view of
the consideration and mutual releases given. The Gross Releasing Parties similarly waive and
relinquish all rights and benefits afforded by any other similar state law providing that a general
release does not extend to claims that the releasing party does not know or suspect to exist in his
or her favor at the time of executing the release, and that if known by him or her would have
materially affected his or her settlement with the debtor or the released party.

        8.3.    Each of the Gross Releasing Parties further acknowledge and agree that it may
hereafter discover facts in addition to or different from those which they now know or believe to
be true with respect to the Gross Released Claims they may have, but that nonetheless it is each of
the Gross Releasing Parties’ intention to fully, finally and forever settle and release all claims,
whether known, unknown, fixed, contingent, suspected, unsuspected, or otherwise as to the Gross
Released Claims.

        8.4.   The release given by the Gross Releasing Parties shall be null and void in the event
that the Barrett Released Parties take any action seeking to avoid, set aside or unwind the
transactions contemplated by this Agreement including, without limitation, the transfer of the
ownership interests in IT, LLC and Bistro IT, and the Gross Releasing Parties shall be allowed to
reinstitute any proceeding previously dismissed including, without limitation, the Barrett
Adversary Proceeding, the Alaska Meritage Action, the Alaska Mystery Ranch Action, the Alaska
Mystery Ranch Arbitration or the Utah Actions.

9.      Attorneys’ Fees and Costs.

        9.1.    Each Party shall bear its own attorneys’ fees and costs in connection with the
Alaska Meritage Action, the Alaska Mystery Ranch Action, the Alaska Mystery Ranch
Arbitration, the Utah Actions, the Meritage Bankruptcy Case, the Barrett Bankruptcy Case, the
Barrett Adversary Proceeding, and/or the RB Bankruptcy Case, the claims released and the
preparation of this Agreement. In the event of any default or breach of this Agreement, or any
action brought to interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs incurred in any such action.

10.     Notices.

       10.1. Whenever any Party is required or shall desire to give or serve upon any other Party
any notice, demand, request or other communication, each such notice, demand, request or other
communication shall be in writing delivered via certified U.S. Mail or via overnight courier (e.g.,
FedEx or UPS) to the addresses set forth below:



                                                - 15 -
                         SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26   Doc# 37   Page 18 of
                                            110

 To Robert “Bob” Gross:                         Robert Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 To Melodie Gross:                              Melodie Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 To AK Meritage Companies, LLC:                 AK Meritage Companies, LLC
                                                Attn: Robert Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 To RB Enterprises, LLC:                        RB Enterprises, LLC
                                                Attn: Robert Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 To IT, LLC:                                    IT, LLC
                                                Attn: Robert Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 To Bistro IT, LLC:                             Bistro IT, LLC
                                                Attn: Robert Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 To Meritage Management Company, LLC:           Meritage Management Company, LLC
                                                Attn: Robert Gross
                                                205 E Dimond Boulevard, No. 515
                                                Anchorage, Alaska 99515
                                                Telephone: (907) 360-3880

 with a copy to
 (which shall not constitute notice):




                                             - 16 -
                         SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26     Doc# 37     Page 19 of
                                            110

 To Bankruptcy Counsel for Robert “Bob”         Buchalter, a Professional Corporation
 Gross, Melodie Gross, AK Meritage              Attn: Nancy K. Swift, Esq.
 Companies, LLC, and RB Enterprises, LLC:       16435 North Scottsdale Road, Suite 440
                                                Scottsdale, Arizona 85254-1754
                                                Telephone: (408) 383-1804
                                                nswift@buchalter.com

                                                and

                                                Buchalter, a Professional Corporation
                                                Attn: Anthony J. Napolitano, Esq.
                                                1000 Wilshire Boulevard, 15th Floor
                                                Los Angeles, California 90017
                                                Telephone: (213) 891-0700
                                                anapolitano@buchalter.com

 with a copy to
 (which shall not constitute notice):

 To Litigation Counsel for Robert “Bob”         Boyd, Chandler, Falconer & Munson, LLP
 Gross, Melodie Gross, AK Meritage              Attn: Bruce Falconer, Esq.
 Companies, LLC, and RB Enterprises, LLC:       911 West Eighth Avenue, Suite 302
                                                Anchorage, Alaska 99501
                                                Telephone: (907) 272-8401
                                                bfalconer@bcfaklaw.com

 To Jack A. Barrett:                            Jack A. Barrett
                                                34806 North 80th Way
                                                Scottsdale, Arizona 85262-1027
                                                Telephone: (907) 229-8023

 To Dawn E. Barrett:                            Dawn E. Barrett
                                                34806 North 80th Way
                                                Scottsdale, Arizona 85262-1027
                                                Telephone: (907) 230-7362

 To Meritage Companies, LLC:                    Meritage Companies, LLC
                                                Attn: Jack A. Barrett
                                                34806 North 80th Way
                                                Scottsdale, Arizona 85262-1027
                                                Telephone: (907) 229-8023

 To Mystery Ranch, LLC:                         Mystery Ranch, LLC
                                                Attn: Jack A. Barrett
                                                34806 North 80th Way
                                                Scottsdale, Arizona 85262-1027
                                                Telephone: (907) 229-8023

                                             - 17 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040       Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37      Page 20 of
                                            110

 To Mountain Vista Trails, LLC:                   Mountain Vista Trails, LLC
                                                  Attn: Dawn E. Barrett
                                                  34806 North 80th Way
                                                  Scottsdale, Arizona 85262-1027
                                                  Telephone: (907) 230-7362

 To NOC 1700, LLC.:                               NOC 1700, LLC
                                                  Attn: Dawn E. Barrett
                                                  30 N Gould St. Suite N
                                                  Sheridan, WY 82801
                                                  Telephone: (907) 230-7362

 with a copy to
 (which shall not constitute notice):

 To Bankruptcy Counsel for Jack Barrett and       Guidant Law, PLC
 Meritage Companies, LLC:                         Attn: D. Lamar Hawkins, Esq.
                                                  402 East Southern Avenue
                                                  Tempe, Arizona 85282
                                                  Telephone: (602) 888-9229
                                                  lamar@guidant.law

 with a copy to
 (which shall not constitute notice):

 To Litigation Counsel for Jack Barrett, Dawn     Smith Knowles, PC
 Barrett, Meritage Companies, LLC, Mystery        Attn: M. Darrin Hammond, Esq.
 Ranch, LLC, and Mountain Vista Trails,           2225 Washington Blvd., Suite 200
 LLC:                                             Ogden, Utah 84401
                                                  Telephone: (801) 476-0303
                                                  dhammond@smithknowles.com

 with a copy to
 (which shall not constitute notice):

 To Counsel for Dawn Barrett, Mountain            Keery McCue, PLLC
 Vista Trails, LLC and NOC 1700, LLC:             Attn: Patrick F. Keery, Esq.
                                                  6803 E. Main Street, Suite 1116
                                                  Scottsdale, Arizona 85251
                                                  Telephone: (480) 478-0709
                                                  pfk@keerymccue.com

Service of any such notice, demand or request shall be deemed complete on the date of actual
delivery. Copies of such notice, demand or request sent to counsel for a specific Party shall not
constitute notice to such Party. Any Party may from time to time, by notice in writing served upon
the other Party designate a different mailing address or a different person or additional persons to
which all such notices, demand or requests are thereafter to be addressed.

                                               - 18 -
                         SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21    Entered 05/27/21 16:24:26         Doc# 37      Page 21 of
                                             110

11.     Interpretation and Enforcement of Agreement.

        11.1. Entire Agreement. This Agreement is intended by the Parties as the entire,
integrated and final expression of their agreement with respect to the subject matter hereof. All
prior understandings, negotiations, stipulations and provisions relating to the subject matter of this
Agreement which preceded or may accompany the execution of this Agreement whether oral or
written are hereby merged into this Agreement.

        11.2. No Prejudice to Drafter. Each Party has had a full and ample opportunity to review
this Agreement and to make suggestions or changes to it. Accordingly, the Parties understand and
agree that this Agreement is deemed to have been drafted jointly by the Parties, and the Parties
agree that the common-law principles of construing ambiguities against the drafter shall have no
application hereto. This Agreement should be construed fairly and not in favor of or against one
Party as the drafter hereof.

        11.3. Further Assurances. The Parties hereto each agree to execute, acknowledge, verify,
deliver, furnish, and to do or cause to be done all other acts and things at such times and in such
form or substance as are reasonably necessary to effectuate the terms of this Agreement.

        11.4. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable laws and regulations.
If, however, any provision of this Agreement shall be prohibited by or invalid under any such law
or regulation in any jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it is not deemed so
modified, it shall be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Agreement, or the validity or effectiveness of
such provision in any other jurisdiction.

        11.5. Survival. The covenants, releases and indemnifications contained in this
Agreement shall survive the full performance of this Agreement. In the event that any provision
of this Agreement should be held to be void, voidable, unlawful or for any reason unenforceable,
the remaining provisions or portion of this Agreement shall remain in full force and effect, unless
such portion of the Agreement is so material that its deletion would violate the purpose and intent
of the Parties. This Agreement shall survive the conversion or dismissal of the Meritage
Bankruptcy Case, the Barrett Bankruptcy Case and/or the RB Bankruptcy Case and shall be
integrated into any Chapter 11 Plan filed in any of these cases. Any such Chapter 11 Plan shall
provide that the obligations of this Agreement shall survive the confirmation of such plan and shall
not be discharged under such plan. Any discrepancy between any such Chapter 11 Plan and this
Agreement shall be resolved in favor of this Agreement.

        11.6.    Enforcement of Agreement.

                         11.6.1.       The Parties specifically agree that, unless this Agreement is
                 void ab initio: (1) this Agreement is admissible as evidence and subject to
                 disclosure in any enforcement proceedings, if enforcement is necessary; (2) all of
                 the material terms of the settlement are set forth herein; (3) this Agreement is
                 enforceable under Rule 58 of the Federal Rules of Civil Procedure, Rule 7058 of

                                                - 19 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21     Entered 05/27/21 16:24:26         Doc# 37     Page 22 of
                                              110

                 the Federal Rules of Bankruptcy Procedure, Rule 58 of the Alaska Rules of Civil
                 Procedure or other similar state laws, and the court, upon motion of either Party,
                 may enter judgment pursuant to the terms hereof; and (4) neither Party shall oppose
                 a motion under Rule 58 of the Federal Rules of Civil Procedure, Rule 7057 of the
                 Federal Rules of Bankruptcy Procedure, Rule 58 of the Alaska Rules of Civil
                 Procedure or other similar state laws to enter judgment pursuant to the terms of this
                 Agreement on the ground that this Agreement is confidential or otherwise
                 privileged.

                          11.6.2.        Judge Daniel P. Collins shall retain jurisdiction over this
                 Settlement until the Effective Date and shall retain jurisdiction over all actions
                 necessary to be taken by any Party to carry out the terms of this Agreement. After
                 the Effective Date and the and completion of those actions, Judge Madeleine
                 Wanslee shall have jurisdiction regarding this Agreement and the order(s)
                 approving the Agreement. The Alaska Superior Court shall retain jurisdiction as
                 necessary to enforce the terms of the Agreement with respect to issues solely within
                 that court’s jurisdiction. The Utah District Court shall retain jurisdiction as
                 necessary to enforce the terms of the Agreement solely with respect to issues within
                 that court’s jurisdiction. The Alaska Bankruptcy Court shall retain jurisdiction as
                 necessary to enforce the terms of the Agreement solely with respect to issues within
                 that court’s jurisdiction.

                          11.6.3.       The failure by any Party to enforce any term or provision of
                 this Agreement shall not constitute a waiver of the right to enforce the same term
                 or provision, or any other term or provision, thereafter. No waiver by any Party of
                 any term or provision of this Agreement shall be deemed or shall constitute a waiver
                 of any other provision of this Agreement, whether or not similar, nor shall any such
                 waiver constitute a continuing waiver unless otherwise expressly provided in
                 writing.

        11.7. Successors and Assigns. This Agreement, including the general releases contained
herein, shall inure to the benefit and be binding on the Parties and, as applicable, their assigns, and
their successors in interest, including successors in interest whether by purchase, merger,
assignment or otherwise.

       11.8. No Modification. This Agreement may not be amended or supplemented, nor may
any rights hereunder be waived, except in a writing signed by each of the Parties hereto.

       11.9. Headings. Headings contained in this Agreement are inserted as a matter of
convenience and for reference, and are not intended and shall not be construed to define, limit,
extend or otherwise describe the scope of this Agreement or any provision of this Agreement.

12.     Governing Law and Jurisdiction.

        12.1. Governing Law. Without regard to the principles of choice of law or conflicts of
law of the particular state or of any other jurisdiction, this Agreement shall be governed by (i) the
laws of the State of Alaska with respect to any dispute related to the Inlet Tower Hotel, (ii) the

                                                 - 20 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21     Entered 05/27/21 16:24:26          Doc# 37     Page 23 of
                                             110

laws of the State of Utah with respect to any dispute related to the North Ogden Project, and (iii) the
laws of the State of Arizona with respect to any dispute related to any other issue not covered
under Paragraph 13.1(i) or (ii).

        12.2. Venue. The forum for resolution of any dispute arising out of this Agreement shall
be (i) the Alaska Superior Court, Third Judicial District at Anchorage with respect to any dispute
related to the Inlet Tower Hotel, (ii) the Utah District Court with respect to any dispute related to
the North Ogden Project, or (iii) the Arizona Bankruptcy Court, if either the Meritage Bankruptcy
Case or the Barrett Bankruptcy Case have not been closed, or Arizona Superior Court, Maricopa
County, for any other issue not covered by Paragraph 13.2 (i) or (ii).

13.     Miscellaneous Provisions.

        13.1. Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be deemed to be an original, and all of which,
when taken together, shall constitute but one and the same Agreement. Delivery of an executed
counterpart of this Agreement by facsimile or electronic mail shall be equally as effective as
delivery of a manually executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile or electronic mail shall deliver a manually executed
counterpart of this Agreement, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

       13.2. Electronic Signatures. The Parties shall be bound by their affixed signatures hereto
which may be transmitted by facsimile or electronic mail (in .pdf format) as if such signatures
were original “ink” signatures, in which case each one shall constitute an original.

       13.3. Time is of the Essence. The Parties hereto agree that time is of the essence for this
Agreement and that it is of the utmost importance that all of the obligations hereunder be fully
performed in strict accordance with the dates and times set forth herein.

        13.4. Cumulative Remedies. Any specific right or remedy set forth in this Agreement,
legal, equitable or otherwise, shall not be exclusive, but shall be cumulative with all other rights
or remedies set forth herein or allowed or allowable by law.

                               [SIGNATURE PAGES FOLLOWS]




                                                - 21 -
                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040      Filed 05/27/21    Entered 05/27/21 16:24:26          Doc# 37     Page 24 of
                                          110

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.

 ROBERT “BOB” GROSS                                 JACK A. BARRETT


 By: _______________________________                By: _______________________________
       Robert “Bob” Gross                                 Jack A. Barrett, as debtor
                                                          and debtor in possession

 MELODIE A. GROSS                                   DAWN E. BARRETT


 By: _______________________________                By: _______________________________
       Melodie A. Gross                                   Dawn E. Barrett

 RB ENTERPRISES, LLC, as debtor and                 MERITAGE COMPANIES, LLC, as debtor
 debtor in possession                               and debtor in possession

 By: _______________________________                By: _______________________________
       Robert “Bob” Gross, as Manager and                 Jack A. Barrett, as Manager and
       authorized representative                          authorized representative
 AK MERITAGE COMPANIES, LLC                         MYSTERY RANCH, LLC,


 By: _______________________________                By: _______________________________
       Robert “Bob” Gross, as Manager and                 Jack A. Barrett, as Manager and
       authorized representative                          authorized representative

 IT, LLC                                            MOUNTAIN VISTA TRAILS, LLC


 By: _______________________________                By: _______________________________
       Robert “Bob” Gross, as Manager and                 Dawn E. Barrett, as Manager and
       authorized representative                          authorized representative

 BISTRO IT, LLC                                     MERITAGE MANAGEMENT COMPANY,
                                                    LLC

 By: _______________________________                By: _______________________________
        Robert “Bob” Gross, as Manager and                 Robert “Bob” Gross, as Manager and
 authorized representative of RB Enterprises,       authorized representative of RB Enterprises,
 LLC, a 50% member of Bistro IT, LLC                LLC, a member of Meritage Management
                                                    Company, LLC

 By: _______________________________                By: _______________________________
        Jack A. Barrett, as Manager and                    Jack A. Barrett, as 50% member of
 authorized representative of Mystery Ranch,        Meritage Management Company, LLC
 LLC, a 50% member of Bistro IT, LLC


                                                    NOC 1700, LLC

                                                - 22 -
                        SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 25 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 26 of
                                     110
 Case 21-00040       Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37     Page 27 of
                                          110

                                         Exhibit 1



                 Assignment and Transfer of the IT, LLC Membership Interest




                         SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26       Doc# 37     Page 28 of
                                            110


                  AGREEMENT FOR THE ASSIGNMENT OF MEMBER’S
                  LIMITED LIABILITY COMPANY INTEREST IN IT, LLC

        This Agreement for the Assignment of Member’s Limited Liability Company Interest in
IT, LLC (the “Agreement”) is entered into as of April 30, 2021, by and among Mystery Ranch,
LLC, an Alaska limited liability company (“Mystery Ranch”), RB Enterprises, LLC (“RB
Enterprises”), an Alaska limited liability company, IT, LLC, an Alaska limited liability
company (the “Company”), Jack Barrett, and Robert “Bob” Gross (collectively, the “Parties”
and as to each, a “Party”).

                                           RECITALS

        A.      Mystery Ranch and RB Enterprises each hold a fifty percent (50%) membership
interest in the Company under that certain Operating Agreement of IT, LLC dated August 12,
2011 (the “IT Operating Agreement”). Bob Gross has been designated as the “Manager” of
the Company under the IT Operating Agreement and currently serves as the Manager of the
Company.

       B.    In 2014, Jack Barrett and Mystery Ranch commenced an action against Bob
Gross and RB Enterprises in the Alaska Superior Court designated as Mystery Ranch, LLC v.
Gross, Case No. 3AN-14-08418 (Alaska Sup. Ct. 2014) (the “Alaska Mystery Ranch Action”),
which was referred to arbitration before the American Arbitration Association as Case No. 01-
15-0005-1171 (the “Alaska Mystery Ranch Arbitration”).

      C.      In 2015, Jack Barrett and Meritage Companies, LLC (“New Meritage”)
commenced an action against Bob Gross and AK Meritage Companies, LLC (“Original
Meritage”) in the Alaska Superior Court designated as Meritage Companies, LLC v. Gross, Case
No. 3AN-15-08320 (Alaska Sup. Ct. 2015) (the “Alaska Meritage Action”).

        D.      The Alaska Mystery Ranch Action, the related Alaska Mystery Ranch Arbitration,
and the Alaska Meritage Action have resulted in the commencement of additional actions and
bankruptcy cases by and among Jack Barrett, New Meritage, Bob Gross and their affiliated
entities including:
        1.       The chapter 11 bankruptcy case of New Meritage pending in the United
                 States Bankruptcy Court, District of Arizona (the “Arizona Bankruptcy
                 Court”), and designated as In re Meritage Companies, LLC, Case No.
                 2:20-bk-07718-MCW (Bankr. D. Ariz.) (the “Meritage Bankruptcy
                 Case”);
        2.       The chapter 11 bankruptcy case of Jack A. Barrett pending in the Arizona
                 Bankruptcy Court, and designated as In re Barrett, Case No. 2:20-bk-
                 07712-MCW (Bankr. D. Ariz.) (the “Barrett Bankruptcy Case”);
        3.       The adversary proceeding commenced in the Barrett Bankruptcy Case
                 designated as Gross v. Barrett (In re Barrett), Adv. Proc. No. 2:20-ap-
                 00280-MCW (Bankr. D. Ariz.) (the “Barrett Adversary Proceeding”);




                                             1
BN 44871345v10
 Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26        Doc# 37     Page 29 of
                                            110

        4.       The various state court actions pending in the Utah District Court
                 designated as Meritage Companies, LLC v. AK Meritage Companies,
                 LLC, Case No. 150906138 (Utah Dist. Ct. 2015); AK Meritage
                 Companies, LLC v. Meritage Companies, LLC, Case No. 160906412
                 (Utah Dist. Ct. 2016); and Mountain Vista Trails, LLC v. AK Meritage
                 Companies, LLC, Case No. 200902574 (Utah Dist. Ct. 2020)
                 (collectively, the “Utah Actions”); and
        5.       The chapter 11 bankruptcy case of RB Enterprises, LLC pending in the
                 United States Bankruptcy Court, District of Alaska (the “Alaska
                 Bankruptcy Court”), and designated as In re RB Enterprises, LLC, Case
                 No. 21-00040 (Bankr. D. Ak. 2021) (the “RB Bankruptcy Case”).

        E.      On March 17, 2021, the Parties, including other related parties, participated in a
global mediation session before the Honorable Daniel P. Collins, United States Bankruptcy
Judge, District of Arizona, and reached a global resolution of all of the claims, counterclaims and
contested matters asserted between the Parties in the aforementioned actions and bankruptcy
cases. The terms of the settlement were read into the record as reflected by the (1) the Minute
Entry entered as Docket No. 292 by Judge Collins in the Barrett Bankruptcy Case, and (2) the
Minute Entry entered as Docket No. 311 by Judge Collins in Meritage Bankruptcy Case
(collectively, the “Settlement”). The Parties and their counsel agreed on the record to the terms
of the Settlement at the conclusion of the mediation session.

       F.     On April 30, 2021, the Parties, including other related parties, executed a
Settlement Agreement and Mutual Release (the “Settlement Agreement”) documenting the
terms of the Settlement. One of the essential and material terms of the settlement includes
Mystery Ranch transferring its fifty percent (50%) ownership interest in the Company to RB
Enterprises.

        G.     In order to implement the terms of the Settlement Agreement, Mystery Ranch
agrees pursuant to this Agreement to irrevocably assign and transfer all of its right, title and
interest in and to its fifty percent (50%) membership in the Company (the “Transferred
Interest”) to RB Enterprises.

        H.      Bob Gross and RB Enterprises, on the one hand, and Jack Barrett and Mystery
Ranch, on the other hand, after consultation with their respective legal counsel, have made their
own independent assessment of (i) the merits and potential value of the claims asserted by and
among the Parties in the above-referenced actions and bankruptcy cases, (ii) the potential
recovery for any judgment that may be entered in favor of either of the Parties in the above-
referenced actions and bankruptcy cases, and (iii) the estimated amount of time and expense
involved in achieving a favorable result, and the risks and associated costs of achieving such a
favorable result, in the above-referenced actions and bankruptcy cases. Based upon this
independent assessment, the Parties each believe that the settlement achieved including the
transfer of the membership interest contemplated by this Agreement reflects part of the full and
fair compromise of the foregoing claims, contested matters and actions between the Parties, and
that the overall Settlement Agreement and the transaction set forth in this Agreement constitute
reasonably equivalent value for the compromise and settlement of this portion of the foregoing



                                             2
BN 44871345v10
 Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26        Doc# 37     Page 30 of
                                           110

claims, contested matters and actions between the Parties as set forth in the Settlement
Agreement.

                                        AGREEMENT

        In consideration of the matters described above, the mutual benefits and obligations set
forth in this Agreement, and other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Agreement agree as follows:

        1.      Recitals. The Recitals are incorporated herein by this reference and the Parties
agree that the information recited above is true and correct.

       2.     Definitions. Capitalized terms used, but not otherwise defined, in this Agreement
have the meaning ascribed to them in the IT Operating Agreement.

        3.      Conditions to Assignment; Effective Date. This Agreement shall become
effective on the date that the last of the orders approving the Settlement Agreement of the
Arizona Bankruptcy Court and the Alaska Bankruptcy Court become final and non-appealable
(the “Effective Date”). By way of illustration, if the Arizona Bankruptcy Court order approving
the Settlement Agreement is entered on May 5, 2021 and the Alaska Bankruptcy Court order
approving the Settlement Agreement is entered on May 10, 2021, then the Effective Date per
Rule 8002(a)(1) of the Federal Rules of Bankruptcy Procedure would be May 24, 2021. If any
of the orders approving the Settlement Agreement are stayed on appeal or otherwise, then the
Parties shall confer on whether to waive the finality requirements of this Paragraph.

         4.    Transfer and Acceptance. On the Effective Date, Mystery Ranch hereby
transfers, conveys and assigns to RB Enterprises the Transferred Interest, and RB Enterprises
hereby accepts the foregoing transfer, conveyance and assignment of the Transferred Interest
such that RB Enterprises shall become the sole owner and sole member of the Company as of the
Effective Date. On the Effective Date, Mystery Ranch hereby waives any rights it may have as a
result of its prior ownership interest to any profit distributions or the return of any capital
contributions. As part of this transfer, RB Enterprises shall assume all responsibility for any
liability or pass-through liability of the Company arising from events occurring after the
Effective Date and shall indemnify Mystery Ranch for such liability.

        5.     Consideration for Transfer. The consideration for the transfer of the Transferred
Interest consists of the global settlement and mutual releases as set forth in the Settlement
Agreement.

        6.       Tax Treatment.

                6.1.   Prorations. The Company is hereby authorized to prorate Net Profits and
Net Losses attributable to the Transferred Interest between Mystery Ranch and RB Enterprises
using the same reporting methods, accounting principles, and calculations as were used by the
Company up through tax year 2019. All tax liabilities, pass-throughs, profits, losses etc. for
future tax returns of the Company (including the full calendar year of 2020 and the partial tax
year of 2021) shall be calculated using in the same reporting methods, accounting principles, and
calculations as were used by the Company up through tax year 2019.



                                            3
BN 44871345v10
 Case 21-00040           Filed 05/27/21   Entered 05/27/21 16:24:26       Doc# 37      Page 31 of
                                              110

                6.2.     Final Return. The Company shall complete a hard closing of the books
and records of the Company as of the Effective Date and shall file a final partnership return as of
the Effective Date within 90 calendar days of the Effective Date which shall show that all assets,
liabilities and capital accounts of the Company are zero as of the Effective Date. The Company
shall report the termination of partnership treatment of the Company to the IRS for tax purposes
and shall report any liquidating distributions to the IRS.

                6.3.   Filing of Returns. The 2020 tax return for the Company shall be filed
prior to or simultaneous with the short year 2021 tax return.

                6.4.   Post-Effective Date Tax Status. After termination of the Company’s
partnership tax status with the IRS, RB Enterprises, the Company, and Bob Gross shall have sole
authority to determine tax treatment of the Company.

        7.     Succession to Rights. Effective as of the Effective Date, RB Enterprises will
succeed to the Capital Account and any and all other items attributable to the Transferred Interest
and RB Enterprises will be deemed to be a substituted Member in respect of the Transferred
Interest.

        8.      Resignation; No Further Interest in the Transferred Interest. Mystery Ranch
acknowledges and agrees that, effective as of the Effective Date, Mystery Ranch will have no
further right to the Profits, Losses, other proceeds, capital or any other interest in, or in respect
of, the Transferred Interest.

        9.       Consent to Transfer.

                9.1.    Members’ Consent. Each Member of the Company hereby consents to
(i) the transfer of the Transferred Interest from Mystery Ranch to RB Enterprises, and (ii) RB
Enterprises’ admission to the Company as a substituted Member in respect of the Transferred
Interest.

                9.2.    Manager’s Consent. The Manager of the Company hereby consents to
(i) the transfer of the Transferred Interest from Mystery Ranch to RB Enterprises, and (ii) RB
Enterprises’ admission to the Company as a substituted Member in respect of the Transferred
Interest.

        10.      Representations and Warranties.

                 10.1.    Mystery Ranch’s Representations and Warranties.

                      (a)    Due Authorization. Mystery Ranch has the legal capacity and all
        requisite power and authority to enter into this Agreement, to perform the obligations
        required of Mystery Ranch to be performed, and to be bound by the terms hereof.

                        (b)    Enforceability. This Agreement has been duly executed by
        Mystery Ranch, and, assuming the due authorization, execution and delivery by the other
        parties to this Agreement, is a valid and binding obligation of Mystery Ranch enforceable
        in accordance with its terms.



                                              4
BN 44871345v10
 Case 21-00040           Filed 05/27/21   Entered 05/27/21 16:24:26         Doc# 37   Page 32 of
                                              110

                        (c)    Title to Transferred Interest. As of the date of this Agreement and
        as of the Effective Date, Mystery Ranch is the sole, lawful owner of the Transferred
        Interest and has marketable title to the Transferred Interest free and clear of any claims,
        liens, pledges, hypothecations, encumbrances or restrictions of any kind.

                 10.2.    RB Enterprises’ Representations and Warranties.

                      (a)    Due Authorization. RB Enterprises has the legal capacity and all
        requisite power and authority to enter into this Agreement, to perform the obligations
        required of RB Enterprises to be performed, and to be bound by the terms hereof.

                        (b)    Enforceability. This Agreement has been duly executed by RB
        Enterprises, and, assuming the due authorization, execution and delivery by the other
        parties to this Agreement, is a valid and binding obligation of RB Enterprises enforceable
        in accordance with its terms.

                      (c)     Company’s Obligations. RB Enterprises and the Company
        represent and warrant that the Company is current on its obligations to third-parties and
        that the Company intends to remain current on such obligations.

         11.    Tax Consequences. Each Party hereto has reviewed with their own tax advisors
the federal, state, local and foreign tax consequences of the transactions contemplated by this
Agreement. Each Party is relying solely on such advisors and not on any statements or
representations of any other party or the Company or any of their agents. Each Party hereto
understands that they (and not any other party or the Company) will be responsible for any tax
liability that may arise as a result of the transactions contemplated by this Agreement. RB
Enterprises shall provide to Mystery Ranch all pertinent documents of the Company, as such
records are kept in the ordinary course of business, that are reasonably necessary to the
preparation of the tax returns of the Company until all final tax returns of the Company that
impact Mystery Ranch have been filed with the IRS.

        12.      Miscellaneous.

              12.1. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by, and construed in accordance with, the laws of the State of
Alaska, excluding those laws that direct the application of the laws of another jurisdiction.

              12.2. Further Assurances.         The Parties hereto each agree to execute,
acknowledge, verify, deliver, furnish, and to do or cause to be done all other acts and things at
such times and in such form or substance as are reasonably necessary to effectuate the terms of
this Agreement.

               12.3. Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original Agreement, but all of which will constitute one
Agreement, binding on the parties hereto. Counterparts may be delivered via facsimile,
electronic mail (including .pdf) or other reliable electronic means and any counterpart so
delivered will be deemed to have been duly and validly delivered and be valid and effective for
all purposes.



                                              5
BN 44871345v10
 Case 21-00040       Filed 05/27/21      Entered 05/27/21 16:24:26        Doc# 37      Page 33 of
                                             110

               12.4. Entire Agreement. This Agreement is intended by the Parties as the entire,
integrated and final expression of their agreement with respect to the subject matter hereof. If
there are any inconsistencies between this Agreement and the Settlement Agreement, the
Settlement Agreement shall control. All prior understandings, negotiations, stipulations and
provisions relating to the subject matter of this Agreement which preceded or may accompany
the execution of this Agreement whether oral or written are hereby merged into this Agreement.

                12.5. No Prejudice to Drafter. Each Party has had a full and ample opportunity
to review this Agreement and to make suggestions or changes to it. Accordingly, the Parties
understand and agree that this Agreement is deemed to have been drafted jointly by the Parties,
and the Parties agree that the common-law principles of construing ambiguities against the
drafter shall have no application hereto. This Agreement should be construed fairly and not in
favor of or against one Party as the drafter hereof.

                12.6. Attorneys’ Fees. If any proceeding or arbitration is commenced between
the parties or their representatives concerning any provision of this Agreement and/or the rights
and duties of any person or entity in relation thereto, then the prevailing party in such proceeding
or arbitration will be entitled to recover attorneys’ fees and costs.

                12.7. Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid, such illegal or invalid terms or provisions will not affect the other terms and
provisions hereof, which terms and provisions will remain binding and enforceable.

               12.8. Advice of Counsel. Each Party represents and warrants that it has
received the advice of attorneys of their own choosing in connection with the evaluation and
execution of this Agreement.

               12.9. Successors and Assigns. This Agreement shall inure to the benefit and be
binding on the Parties and, as applicable, their assigns, and their successors in interest, including
successors in interest whether by purchase, merger, assignment or otherwise.

              12.10. No Modification. This Agreement may not be amended or supplemented,
nor may any rights hereunder be waived, except in a writing signed by each of the Parties hereto.

               12.11. Headings. Headings contained in this Agreement are inserted as a matter
of convenience and for reference, and are not intended and shall not be construed to define, limit,
extend or otherwise describe the scope of this Agreement or any provision of this Agreement.

                               [SIGNATURE PAGE FOLLOWS]




                                             6
BN 44871345v10
 Case 21-00040      Filed 05/27/21   Entered 05/27/21 16:24:26      Doc# 37     Page 34 of
                                         110

      IN WITNESS WHEREOF, the Parties have executed this Agreement for the Assignment
of Member’s Limited Liability Company Interest in IT, LLC as of the date first written above.


ROBERT “BOB” GROSS                            JACK A. BARRETT


By: _______________________________           By: _______________________________
      Robert “Bob” Gross                            Jack A. Barrett, as debtor
                                                    and debtor in possession

RB ENTERPRISES, LLC, as debtor and            MYSTERY RANCH, LLC,
debtor in possession

By: _______________________________           By: _______________________________
      Robert “Bob” Gross, as Manager                Jack A. Barrett, as Manager and
      and Member                                    Member

By: _______________________________           By: _______________________________
      Melodie Gross, as Member                      Dawn E. Barrett, as Member

IT, LLC


By: _______________________________
      Robert “Bob” Gross, as Manager and
      authorized representative




                                          7
BN 44871345v10
 Case 21-00040       Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 35 of
                                          110

                                         Exhibit 2



             Assignment and Transfer of the Bistro IT, LLC Membership Interest




                        SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26       Doc# 37     Page 36 of
                                            110


                AGREEMENT FOR THE ASSIGNMENT OF MEMBER’S
             LIMITED LIABILITY COMPANY INTEREST IN BISTRO IT, LLC

        This Agreement for the Assignment of Member’s Limited Liability Company Interest in
Bistro IT, LLC (the “Agreement”) is entered into as of April 30, 2021, by and among Mystery
Ranch, LLC, an Alaska limited liability company (“Mystery Ranch”), RB Enterprises, LLC, an
Alaska limited liability company (“RB Enterprises”), Bistro IT, LLC, an Alaska limited liability
company (the “Company”), Jack Barrett, and Robert “Bob” Gross (collectively, the “Parties”
and as to each, a “Party”).

                                           RECITALS

        A.      Mystery Ranch and RB Enterprises each hold a fifty percent (50%) membership
interest in the Company as specified by that certain Initial Report Limited Liability Company
submitted to the State of Alaska, Divisions of Corporations, Business and Professional Licensing
on November 2, 2011. The Company is not governed by a written operating agreement. Bob
Gross has been designated as the “Manager” of the Company and currently serves as the
Manager of the Company.

       B.    In 2014, Jack Barrett and Mystery Ranch commenced an action against Bob
Gross and RB Enterprises in the Alaska Superior Court designated as Mystery Ranch, LLC v.
Gross, Case No. 3AN-14-08418 (Alaska Sup. Ct. 2014) (the “Alaska Mystery Ranch Action”),
which was referred to arbitration before the American Arbitration Association as Case No. 01-
15-0005-1171 (the “Alaska Mystery Ranch Arbitration”).

      C.      In 2015, Jack Barrett and Meritage Companies, LLC (“New Meritage”)
commenced an action against Bob Gross and AK Meritage Companies, LLC (“Original
Meritage”) in the Alaska Superior Court designated as Meritage Companies, LLC v. Gross, Case
No. 3AN-15-08320 (Alaska Sup. Ct. 2015) (the “Alaska Meritage Action”).

        D.      The Alaska Mystery Ranch Action, the related Alaska Mystery Ranch Arbitration,
and the Alaska Meritage Action have resulted in the commencement of additional actions and
bankruptcy cases by and among Jack Barrett, New Meritage, Bob Gross and their affiliated
entities including:
        1.       The chapter 11 bankruptcy case of New Meritage pending in the United
                 States Bankruptcy Court, District of Arizona (the “Arizona Bankruptcy
                 Court”), and designated as In re Meritage Companies, LLC, Case No.
                 2:20-bk-07718-MCW (Bankr. D. Ariz.) (the “Meritage Bankruptcy
                 Case”);
        2.       The chapter 11 bankruptcy case of Jack A. Barrett pending in the Arizona
                 Bankruptcy, and designated as In re Barrett, Case No. 2:20-bk-07712-
                 MCW (Bankr. D. Ariz.) (the “Barrett Bankruptcy Case”);




                                             1
BN 44872386v10
 Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26        Doc# 37     Page 37 of
                                            110

        3.       The adversary proceeding commenced in the Barrett Bankruptcy Case
                 designated as Gross v. Barrett (In re Barrett), Adv. Proc. No. 2:20-ap-
                 00280-MCW (Bankr. D. Ariz.) (the “Barrett Adversary Proceeding”);
        4.       The various state court actions pending in the Utah District Court
                 designated as Meritage Companies, LLC v. AK Meritage Companies,
                 LLC, Case No. 150906138 (Utah Dist. Ct. 2015); AK Meritage
                 Companies, LLC v. Meritage Companies, LLC, Case No. 160906412
                 (Utah Dist. Ct. 2016); and Mountain Vista Trails, LLC v. AK Meritage
                 Companies, LLC, Case No. 200902574 (Utah Dist. Ct. 2020)
                 (collectively, the “Utah Actions”); and
        5.       The chapter 11 bankruptcy case of RB Enterprises, LLC pending in the
                 United States Bankruptcy Court, District of Alaska (the “Alaska
                 Bankruptcy Court”), and designated as In re RB Enterprises, LLC, Case
                 No. 21-00040 (Bankr. D. Ak. 2021) (the “RB Bankruptcy Case”).

        E.      On March 17, 2021, the Parties, including other related parties, participated in a
global mediation session before the Honorable Daniel P. Collins, United States Bankruptcy
Judge, District of Arizona, and reached a global resolution of all of the claims, counterclaims and
contested matters asserted between the Parties in the aforementioned actions and bankruptcy
cases. The terms of the settlement were read into the record as reflected by the (1) the Minute
Entry entered as Docket No. 292 by Judge Collins in the Barrett Bankruptcy Case, and (2) the
Minute Entry entered as Docket No. 311 by Judge Collins in Meritage Bankruptcy Case
(collectively, the “Settlement”). The Parties and their counsel agreed on the record to the terms
of the Settlement at the conclusion of the mediation session.

       F.     On April 30, 2021, the Parties, including other related parties, executed a
Settlement Agreement and Mutual Release (the “Settlement Agreement”) documenting the
terms of the Settlement. One of the essential and material terms of the settlement includes
Mystery Ranch transferring its fifty percent (50%) ownership interest in the Company to RB
Enterprises.

        G.     In order to implement the terms of the Settlement Agreement, Mystery Ranch
agrees pursuant to this Agreement to irrevocably assign and transfer all of its right, title and
interest in and to its fifty percent (50%) membership in the Company (the “Transferred
Interest”) to RB Enterprises.

        H.      Bob Gross and RB Enterprises, on the one hand, and Jack Barrett and Mystery
Ranch, on the other hand, after consultation with their respective legal counsel, have made their
own independent assessment of (i) the merits and potential value of the claims asserted by and
among the Parties in the above-referenced actions and bankruptcy cases, (ii) the potential
recovery for any judgment that may be entered in favor of either of the Parties in the above-
referenced actions and bankruptcy cases, and (iii) the estimated amount of time and expense
involved in achieving a favorable result, and the risks and associated costs of achieving such a
favorable result, in the above-referenced actions and bankruptcy cases. Based upon this
independent assessment, the Parties each believe that the settlement achieved including the
transfer of the membership interest contemplated by this Agreement reflects part of the full and



                                             2
BN 44872386v10
 Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26        Doc# 37     Page 38 of
                                           110

fair compromise of the foregoing claims, contested matters and actions between the Parties, and
that the overall Settlement Agreement and the transaction set forth in this Agreement constitute
reasonably equivalent value for the compromise and settlement of this portion of the foregoing
claims, contested matters and actions between the Parties as set forth in the Settlement
Agreement.

                                        AGREEMENT

        In consideration of the matters described above, the mutual benefits and obligations set
forth in this Agreement, and other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Agreement agree as follows:

        1.      Recitals. The Recitals are incorporated herein by this reference and the Parties
agree that the information recited above is true and correct.

        2.      Conditions to Assignment; Effective Date. This Agreement shall become
effective on the date that the last of the orders approving the Settlement Agreement of the
Arizona Bankruptcy Court and the Alaska Bankruptcy Court become final and non-appealable
(the “Effective Date”). By way of illustration, if the Arizona Bankruptcy Court order approving
the Settlement Agreement is entered on May 5, 2021 and the Alaska Bankruptcy Court order
approving the Settlement Agreement is entered on May 10, 2021, then the Effective Date per
Rule 8002(a)(1) of the Federal Rules of Bankruptcy Procedure would be May 24, 2021. If any
of the orders approving the Settlement Agreement are stayed on appeal or otherwise, then the
Parties shall confer on whether to waive the finality requirements of this Paragraph.

         3.    Transfer and Acceptance. On the Effective Date, Mystery Ranch hereby
transfers, conveys and assigns to RB Enterprises the Transferred Interest, and RB Enterprises
hereby accepts the foregoing transfer, conveyance and assignment of the Transferred Interest
such that RB Enterprises shall become the sole owner and sole member of the Company as of the
Effective Date. On the Effective Date, Mystery Ranch hereby waives any rights it may have as a
result of its prior ownership interest to any profit distributions or the return of any capital
contributions. As part of this transfer, RB Enterprises shall assume all responsibility for any
liability or pass-through liability of the Company arising from events occurring after the
Effective Date and shall indemnify Mystery Ranch for such liability.

        4.     Consideration for Transfer. The consideration for the transfer of the Transferred
Interest consists of the global settlement and mutual releases as set forth in the Settlement
Agreement.

        5.       Tax Treatment.

                5.1.   Prorations. The Company is hereby authorized to prorate Net Profits and
Net Losses attributable to the Transferred Interest between Mystery Ranch and RB Enterprises
using the same reporting methods, accounting principles, and calculations as were used by the
Company up through tax year 2019. All tax liabilities, pass-throughs, profits, losses etc. for
future tax returns of the Company (including the full calendar year of 2020 and the partial tax
year of 2021) shall be calculated using in the same reporting methods, accounting principles, and
calculations as were used by the Company up through tax year 2019.



                                            3
BN 44872386v10
 Case 21-00040          Filed 05/27/21    Entered 05/27/21 16:24:26          Doc# 37      Page 39 of
                                              110

                5.2.     Final Return. The Company shall complete a hard closing of the books
and records of the Company as of the Effective Date and shall file a final partnership return as of
the Effective Date within 90 calendar days of the Effective Date which shall show that all assets,
liabilities and capital accounts of the Company are zero as of the Effective Date. The Company
shall report the termination of partnership treatment of the Company to the IRS for tax purposes
and shall report any liquidating distributions to the IRS.

                5.3.   Filing of Returns. The 2020 tax return for the Company shall be filed
prior to or simultaneous with the short year 2021 tax return.

                5.4.   Post-Effective Date Tax Status. After termination of the Company’s
partnership tax status with the IRS, RB Enterprises, the Company, and Bob Gross shall have sole
authority to determine tax treatment of the Company.

        6.     Succession to Rights. Effective as of the Effective Date, RB Enterprises will
succeed to the capital account and any and all other items attributable to the Transferred Interest
and RB Enterprises will be deemed to be a substituted Member in respect of the Transferred
Interest.

        7.      Resignation; No Further Interest in the Transferred Interest. Mystery Ranch
acknowledges and agrees that, effective as of the Effective Date, Mystery Ranch will have no
further right to the profits, losses, other proceeds, capital or any other interest in, or in respect of,
the Transferred Interest.

        8.       Consent to Transfer.

                8.1.    Members’ Consent. Each Member of the Company hereby consents to
(i) the transfer of the Transferred Interest from Mystery Ranch to RB Enterprises, and (ii) RB
Enterprises’ admission to the Company as a substituted Member in respect of the Transferred
Interest.

                8.2.    Manager’s Consent. The Manager of the Company hereby consents to
(i) the transfer of the Transferred Interest from Mystery Ranch to RB Enterprises, and (ii) RB
Enterprises’ admission to the Company as a substituted Member in respect of the Transferred
Interest.

        9.       Representations and Warranties.

                 9.1.    Mystery Ranch’s Representations and Warranties.

                      (a)    Due Authorization. Mystery Ranch has the legal capacity and all
        requisite power and authority to enter into this Agreement, to perform the obligations
        required of Mystery Ranch to be performed, and to be bound by the terms hereof.

                        (b)    Enforceability. This Agreement has been duly executed by
        Mystery Ranch, and, assuming the due authorization, execution and delivery by the other
        parties to this Agreement, is a valid and binding obligation of Mystery Ranch enforceable
        in accordance with its terms.



                                               4
BN 44872386v10
 Case 21-00040          Filed 05/27/21   Entered 05/27/21 16:24:26         Doc# 37   Page 40 of
                                             110

                        (c)    Title to Transferred Interest. As of the date of this Agreement and
        as of the Effective Date, Mystery Ranch is the sole, lawful owner of the Transferred
        Interest and has marketable title to the Transferred Interest free and clear of any claims,
        liens, pledges, hypothecations, encumbrances or restrictions of any kind.

                 9.2.    RB Enterprises’ Representations and Warranties.

                      (a)    Due Authorization. RB Enterprises has the legal capacity and all
        requisite power and authority to enter into this Agreement, to perform the obligations
        required of RB Enterprises to be performed, and to be bound by the terms hereof.

                        (b)    Enforceability. This Agreement has been duly executed by RB
        Enterprises, and, assuming the due authorization, execution and delivery by the other
        parties to this Agreement, is a valid and binding obligation of RB Enterprises enforceable
        in accordance with its terms.

                      (c)     Company’s Obligations. RB Enterprises and the Company
        represent and warrant that the Company is current on its obligations to third-parties and
        that the Company intends to remain current on such obligations.

         10.    Tax Consequences. Each Party hereto has reviewed with their own tax advisors
the federal, state, local and foreign tax consequences of the transactions contemplated by this
Agreement. Each Party is relying solely on such advisors and not on any statements or
representations of any other party or the Company or any of their agents. Each Party hereto
understands that they (and not any other party or the Company) will be responsible for any tax
liability that may arise as a result of the transactions contemplated by this Agreement. RB
Enterprises shall provide to Mystery Ranch all pertinent documents of the Company, as such
records are kept in the ordinary course of business, that are reasonably necessary to the
preparation of the tax returns of the Company until all final tax returns of the Company that
impact Mystery Ranch have been filed with the IRS.

        11.      Miscellaneous.

              11.1. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by, and construed in accordance with, the laws of the State of
Alaska, excluding those laws that direct the application of the laws of another jurisdiction.

              11.2. Further Assurances.         The Parties hereto each agree to execute,
acknowledge, verify, deliver, furnish, and to do or cause to be done all other acts and things at
such times and in such form or substance as are reasonably necessary to effectuate the terms of
this Agreement.

               11.3. Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original Agreement, but all of which will constitute one
Agreement, binding on the parties hereto. Counterparts may be delivered via facsimile,
electronic mail (including .pdf) or other reliable electronic means and any counterpart so
delivered will be deemed to have been duly and validly delivered and be valid and effective for
all purposes.



                                             5
BN 44872386v10
 Case 21-00040       Filed 05/27/21      Entered 05/27/21 16:24:26        Doc# 37      Page 41 of
                                             110

               11.4. Entire Agreement. This Agreement is intended by the Parties as the entire,
integrated and final expression of their agreement with respect to the subject matter hereof. If
there are any inconsistencies between this Agreement and the Settlement Agreement, the
Settlement Agreement shall control. All prior understandings, negotiations, stipulations and
provisions relating to the subject matter of this Agreement which preceded or may accompany
the execution of this Agreement whether oral or written are hereby merged into this Agreement.

                11.5. No Prejudice to Drafter. Each Party has had a full and ample opportunity
to review this Agreement and to make suggestions or changes to it. Accordingly, the Parties
understand and agree that this Agreement is deemed to have been drafted jointly by the Parties,
and the Parties agree that the common-law principles of construing ambiguities against the
drafter shall have no application hereto. This Agreement should be construed fairly and not in
favor of or against one Party as the drafter hereof.

                11.6. Attorneys’ Fees. If any proceeding or arbitration is commenced between
the parties or their representatives concerning any provision of this Agreement and/or the rights
and duties of any person or entity in relation thereto, then the prevailing party in such proceeding
or arbitration will be entitled to recover attorneys’ fees and costs.

                11.7. Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid, such illegal or invalid terms or provisions will not affect the other terms and
provisions hereof, which terms and provisions will remain binding and enforceable.

               11.8. Advice of Counsel. Each Party represents and warrants that it has
received the advice of attorneys of their own choosing in connection with the evaluation and
execution of this Agreement.

               11.9. Successors and Assigns. This Agreement shall inure to the benefit and be
binding on the Parties and, as applicable, their assigns, and their successors in interest, including
successors in interest whether by purchase, merger, assignment or otherwise.

              11.10. No Modification. This Agreement may not be amended or supplemented,
nor may any rights hereunder be waived, except in a writing signed by each of the Parties hereto.

               11.11. Headings. Headings contained in this Agreement are inserted as a matter
of convenience and for reference, and are not intended and shall not be construed to define, limit,
extend or otherwise describe the scope of this Agreement or any provision of this Agreement.

                               [SIGNATURE PAGE FOLLOWS]




                                             6
BN 44872386v10
 Case 21-00040      Filed 05/27/21   Entered 05/27/21 16:24:26      Doc# 37     Page 42 of
                                         110

       IN WITNESS WHEREOF, the Parties have executed this Agreement for the Assignment
of Member’s Limited Liability Company Interest in Bistro IT, LLC as of the date first written
above.


ROBERT “BOB” GROSS                            JACK A. BARRETT


By: _______________________________           By: _______________________________
      Robert “Bob” Gross                            Jack A. Barrett, as debtor
                                                    and debtor in possession

RB ENTERPRISES, LLC, as debtor and            MYSTERY RANCH, LLC,
debtor in possession

By: _______________________________           By: _______________________________
      Robert “Bob” Gross, as Manager                Jack A. Barrett, as Manager and
      and Member                                    Member

By: _______________________________           By: _______________________________
      Melodie Gross, as Member                      Dawn E. Barrett, as Member

BISTRO IT, LLC


By: _______________________________
      Robert “Bob” Gross, as Manager and
      authorized representative




                                          7
BN 44872386v10
 Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37     Page 43 of
                                            110

                                           Exhibit 3



                 Articles of Dissolution for Meritage Management Company, LLC




                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 44 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 45 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 46 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 47 of
                                     110
 Case 21-00040     Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 48 of
                                        110

                                       Exhibit 4



                 Articles of Dissolution for AK Meritage Companies, LLC




                      SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 49 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 50 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 51 of
                                     110
Case 21-00040   Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 52 of
                                     110
 Case 21-00040     Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 53 of
                                        110

                                       Exhibit 5



       Stipulation re (1) Return of Alaska Mystery Ranch Action Registry Funds and
   (2) Dismissal of Alaska Mystery Ranch Action and Alaska Mystery Ranch Arbitration




                      SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
                                                                  Case 21-00040           Filed 05/27/21   Entered 05/27/21 16:24:26          Doc# 37     Page 54 of
                                                                                                               110
                                                                              Bruce E. Falconer, AK Bar No. 8707062
                                                                              Charles A. Cacciola, AK Bar No. 1306045
                                                                              BOYD, CHANDLER, FALCONER & MUNSON, LLP
                                                                              911 W. 8th Avenue, Suite 302
                                                                              Anchorage, Alaska 99501
                                                                              (907) 272-8401
                                                                              Attorneys for Defendants

                                                                                                 IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                                                     THIRD JUDICIAL DISTRICT AT ANCHORAGE

                                                                              MYSTERY RANCH, LLC, and             )
                                                                              JACK BARRETT,                       )
                                                                                                                  )
                                                                                                Plaintiffs,       )
                                                                              vs.                                 )
                                                                                                                  )
                                                                              BOB GROSS and                       )
                                                                              RB ENTERPRISES, LLC,                )                Case No. 3AN-14-8418 CI
                                                                                                                  )
                                                                                                Defendants.       )
                                                                              ____________________________________)

                                                                               STIPULATION FOR (I) DISMISSAL WITH PREJUDICE AND (II) THE RELEASE
                                                                                   OF FUNDS DESPOSITED INTO THE COURT REGISTRY TO IT, LLC
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                                     COME NOW the parties, by and through their respective counsel of record, and

                                                                              pursuant to Alaska R. Civ. P. 41(a)(1), hereby stipulate and agree to the dismissal, with
                                          (907) 272-8401 Fax (907) 274-3698
                                             911 W. 8th Avenue, Suite 302
                                                Anchorage, Alaska 99501




                                                                              prejudice, of the above-captioned matter, each party to bear their own costs, expenses, and

                                                                              attorney’s fees.

                                                                                     The parties further stipulate and agree that the funds deposited by defendant RB

                                                                              Enterprises, LLC into the Court Registry on December 31, 2019 ($225,000.00), on February

                                                                              19, 2020 ($59,992.72), and on June 5, 2020 ($94,742.00), in the aggregate totaling

                                                                              $379,735.72, shall be disbursed to IT, LLC c/o Bruce E. Falconer, BOYD, CHANDLER,

                                                                              FALCONER & MUNSON, LLP, 911 West 8th Avenue, Suite 302, Anchorage, Alaska 99501,

                                                                              by check payable to the Trust Account of Boyd, Chandler, Falconer & Munson, LLP.
                                                                              STIPULATION FOR (I) DISMISSAL WITH PREJUDICE AND (II) THE RELEASE OF FUNDS
                                                                              DEPOSITED INTO THE COURT REGISTRY TO IT, LLC
                                                                              Mystery Ranch, LLC, et al. v. Gross, et al., 3AN-14-8418 CI        Page 1 of 2
                                                                  Case 21-00040            Filed 05/27/21   Entered 05/27/21 16:24:26      Doc# 37   Page 55 of
                                                                                                                110
                                                                                      A proposed Order is submitted herewith.

                                                                                      Dated this ____ day of ________, 2021.



                                                                                                                             BOYD, CHANDLER, FALCONER
                                                                                                                             & MUNSON, LLP
                                                                                                                             Attorneys for Defendants


                                                                                                                             By:_____________________________
                                                                                                                                   Bruce E. Falconer
                                                                                                                                   Alaska Bar No. 8707062

                                                                                                                             DAWSON LAW GROUP, LLC
                                                                                                                             Attorneys for Plaintiffs


                                                                                                                             By:_____________________________
                                                                                                                                   Wayne G. Dawson
                                                                                                                                   Alaska Bar No. 9511056
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                              CERTIFICATE OF SERVICE

                                                                              I hereby certify that on this____ day of
                                                                              ________, 2021, a true and correct
                                          (907) 272-8401 Fax (907) 274-3698




                                                                              copy of the foregoing was emailed and mailed
                                                                              via U.S. Mail to:
                                             911 W. 8th Avenue, Suite 302
                                                Anchorage, Alaska 99501




                                                                              wdawson@dawsonlaw-ak.com
                                                                              Wayne G. Dawson
                                                                              Dawson Law Group
                                                                              P.O. Box 24496
                                                                              Anchorage, AK 99524


                                                                              By: ________________________________
                                                                                   Legal Assistant/Secretary
                                                                                   Boyd, Chandler, Falconer & Munson, LLP




                                                                              STIPULATION FOR (I) DISMISSAL WITH PREJUDICE AND (II) THE RELEASE OF FUNDS
                                                                              DEPOSITED INTO THE COURT REGISTRY TO IT, LLC
                                                                              Mystery Ranch, LLC, et al. v. Gross, et al., 3AN-14-8418 CI        Page 2 of 2
 Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37       Page 56 of
                                            110

                                            Exhibit 6



                  Order Approving Stipulation re (1) Return of Alaska Mystery
                 Ranch Action Registry Funds and (2) Dismissal of Alaska Mystery
                      Ranch Action and Alaska Mystery Ranch Arbitration




                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
                                                                  Case 21-00040           Filed 05/27/21   Entered 05/27/21 16:24:26         Doc# 37     Page 57 of
                                                                                                               110
                                                                              Bruce E. Falconer, AK Bar No. 8707062
                                                                              Charles A. Cacciola, AK Bar No. 1306045
                                                                              BOYD, CHANDLER, FALCONER & MUNSON, LLP
                                                                              911 W. 8th Avenue, Suite 302
                                                                              Anchorage, Alaska 99501
                                                                              (907) 272-8401
                                                                              Attorneys for Defendants

                                                                                             IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                                                   THIRD JUDICIAL DISTRICT AT ANCHORAGE

                                                                              MYSTERY RANCH, LLC, and             )
                                                                              JACK BARRETT,                       )
                                                                                                                  )
                                                                                                Plaintiffs,       )
                                                                              vs.                                 )
                                                                                                                  )
                                                                              BOB GROSS and                       )
                                                                              RB ENTERPRISES, LLC,                )                 Case No. 3AN-14-8418 CI
                                                                                                                  )
                                                                                                Defendants.       )
                                                                              ____________________________________)

                                                                                   [PROPOSED] ORDER FOR (I) DISMISSAL WITH PREJUDICE AND (II)
                                                                                  DIRECTING DISBURSEMENT OF FUNDS DEPOSITED INTO THE COURT
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                                                     REGISTRY TO IT, LLC

                                                                                     The Court, having considered the parties’ stipulation for dismissal with prejudice, and
                                          (907) 272-8401 Fax (907) 274-3698




                                                                              their further stipulation that the funds deposited into the Court Registry on December 31,
                                             911 W. 8th Avenue, Suite 302
                                                Anchorage, Alaska 99501




                                                                              2019 ($225,000.00), on February 19, 2020 ($59,992.72), and on June 5, 2020 ($94,743.00), in

                                                                              the aggregate totaling $379,735.72, be disbursed to IT, LLC, hereby enters its ORDER as

                                                                              follows:

                                                                                     1.      The above-captioned matter is dismissed, with prejudice, each party to bear

                                                                              their own costs, expenses, and attorney’s fees; and

                                                                                     2.      The Clerk of Court is directed forthwith to disburse the $379,735.72 deposited



                                                                              [PROPOSED] ORDER FOR (I) DISMISSAL WITH PREJUDICE AND TO (II) DIRECTING
                                                                              DISBURSEMENT OF FUNDS DEPOSITED INTO COURT REGISTRY TO IT, LLC
                                                                              Mystery Ranch, LLC, et al. v. Gross, et al., 3AN-14-8418 CI    Page 1 of 2
                                                                  Case 21-00040            Filed 05/27/21     Entered 05/27/21 16:24:26 Doc# 37 Page 58 of
                                                                                                                  110
                                                                              into the Court Registry to IT, LLC, c/o Bruce E. Falconer, BOYD, CHANDLER,

                                                                              FALCONER & MUNSON, LLP, 911 West 8th Avenue, Suite, 302, Anchorage, Alaska

                                                                              99501, by check payable to the Trust Account of Boyd, Chandler, Falconer & Munson, LLP.


                                                                              Date: ______________                           _____________________________
                                                                                                                             Gregory A. Miller
                                                                                                                             Superior Court Judge
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                              CERTIFICATE OF SERVICE

                                                                              I hereby certify that on this ___ day of
                                          (907) 272-8401 Fax (907) 274-3698




                                                                              ________, 2021, a true and correct
                                             911 W. 8th Avenue, Suite 302




                                                                              copy of the foregoing was emailed and mailed
                                                Anchorage, Alaska 99501




                                                                              via U.S. Mail to:

                                                                                      wdawson@dawsonlaw-ak.com
                                                                                      Wayne G. Dawson
                                                                                      Dawson Law Group
                                                                                      P.O. Box 24496
                                                                                      Anchorage, AK 99524


                                                                              By: ________________________________
                                                                                   Legal Assistant/Secretary
                                                                                   Boyd, Chandler, Falconer & Munson, LLP




                                                                              [PROPOSED] ORDER FOR (I) DISMISSAL WITH PREJUDICE AND TO (II) DIRECTING
                                                                              DISBURSEMENT OF FUNDS DEPOSITED INTO COURT REGISTRY TO IT, LLC
                                                                              Mystery Ranch, LLC, et al. v. Gross, et al., 3AN-14-8418 CI    Page 2 of 2
 Case 21-00040      Filed 05/27/21   Entered 05/27/21 16:24:26     Doc# 37    Page 59 of
                                         110

                                         Exhibit 7



                    Stipulation re (1) Return of Alaska Meritage Action
                 Registry Funds and (2) Dismissal of Alaska Meritage Action




                        SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
                                                                  Case 21-00040           Filed 05/27/21   Entered 05/27/21 16:24:26          Doc# 37     Page 60 of
                                                                                                               110
                                                                              Bruce E. Falconer, AK Bar No. 8707062
                                                                              Charles A. Cacciola, AK Bar No. 1306045
                                                                              BOYD, CHANDLER, FALCONER & MUNSON, LLP
                                                                              911 W. 8th Avenue, Suite 302
                                                                              Anchorage, Alaska 99501
                                                                              (907) 272-8401
                                                                              Attorneys for Defendants

                                                                                                 IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                                                     THIRD JUDICIAL DISTRICT AT ANCHORAGE

                                                                              MERITAGE COMPANIES, LLC              )
                                                                              Alaska Entity No. 1001428 and JACK   )
                                                                              BARRETT,                             )
                                                                                                                   )
                                                                                                       Plaintiffs, )
                                                                                                                   )
                                                                              vs.                                  )
                                                                                                                   ) Case No. 3AN-15-8320 CI
                                                                              ROBERT “BOB” GROSS, and              )
                                                                              AK MERITAGE COMPANIES, LLC,          )
                                                                              Alaska Entity No. 86426,             )
                                                                                                                   )
                                                                                                       Defendants. )
                                                                              ____________________________________)
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                              STIPULATION FOR DISMISSAL WITH PREJUDICE AND TO THE RELEASE OF
                                                                                       FUNDS DESPOSITED INTO THE COURT REGISTRY TO
                                                                                              DEFENDANT ROBERT “BOB” GROSS
                                          (907) 272-8401 Fax (907) 274-3698
                                             911 W. 8th Avenue, Suite 302
                                                Anchorage, Alaska 99501




                                                                                     COME NOW the parties, by and through their respective counsel of record, and

                                                                              pursuant to Alaska R. Civ. P. 41(a)(1), hereby stipulate and agree to the dismissal, with

                                                                              prejudice, of the above-captioned matter, each party to bear their own costs, expenses, and

                                                                              attorney’s fees.

                                                                                     The parties further stipulate and agree that the $26,000.00 deposited into the Court

                                                                              Registry on August 29, 2019 by plaintiffs shall be disbursed to defendant Robert “Bob”

                                                                              Gross, c/o Bruce E. Falconer, BOYD, CHANDLER, FALCONER & MUNSON, LLP, 911


                                                                              STIPULATION FOR DISMISSAL WITH PREJUDICE AND TO THE RELEASE OF FUNDS DEPOSITED
                                                                              INTO COURT REGISTRY TO DEFENDANT ROBERT “BOB” GROSS
                                                                              Meritage Companies, LLC, et al. v. Gross, et al., Case No. 3AN-15-8320 CI Page 1 of 2
                                                                  Case 21-00040            Filed 05/27/21  Entered 05/27/21 16:24:26 Doc# 37 Page 61 of
                                                                                                               110
                                                                              West 8th Avenue, Suite 302, Anchorage, Alaska 99501, by check payable to the Trust

                                                                              Account of Boyd, Chandler, Falconer & Munson, LLP, For the Benefit of Robert “Bob”

                                                                              Gross.

                                                                                       A proposed Order is submitted herewith.

                                                                                       Dated this ____ day of ________, 2021.

                                                                                                                             BOYD, CHANDLER, FALCONER
                                                                                                                             & MUNSON, LLP
                                                                                                                             Attorneys for Defendants


                                                                                                                             By:_____________________________
                                                                                                                                   Bruce E. Falconer
                                                                                                                                   Alaska Bar No. 8707062

                                                                                                                             DAWSON LAW GROUP, LLC
                                                                                                                             Attorneys for Plaintiffs


                                                                                                                             By:_____________________________
                                                                                                                                   Wayne G. Dawson
                                                                                                                                   Alaska Bar No. 9511056
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                              CERTIFICATE OF SERVICE
                                                                              I hereby certify that on this____ day of
                                                                              __________, 2021, a true and correct
                                          (907) 272-8401 Fax (907) 274-3698




                                                                              copy of the foregoing was emailed and mailed
                                             911 W. 8th Avenue, Suite 302




                                                                              via U.S. Mail to:
                                                Anchorage, Alaska 99501




                                                                              dhammond@smithknowles.com
                                                                              Darrin Hammond
                                                                              Smith Knowles
                                                                              2225 Washington Boulevard, Suite 200
                                                                              Ogden, Utah 84401

                                                                              wdawson@dawsonlaw-ak.com
                                                                              Wayne G. Dawson, Esq.
                                                                              Dawson Law Group, LLC
                                                                              P.O. Box 244965
                                                                              Anchorage, AK 99524

                                                                              By: ________________________________
                                                                                   Legal Assistant/Secretary
                                                                                   Boyd, Chandler, Falconer & Munson, LLP


                                                                              STIPULATION FOR DISMISSAL WITH PREJUDICE AND TO THE RELEASE OF FUNDS DEPOSITED
                                                                              INTO COURT REGISTRY TO DEFENDANT ROBERT “BOB” GROSS
                                                                              Meritage Companies, LLC, et al. v. Gross, et al., Case No. 3AN-15-8320 CI Page 2 of 2
 Case 21-00040          Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37    Page 62 of
                                             110

                                             Exhibit 8



                   Order Approving Stipulation re (1) Return of Alaska Meritage
                 Action Registry Funds and (2) Dismissal of Alaska Meritage Action




                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
                                                                  Case 21-00040           Filed 05/27/21   Entered 05/27/21 16:24:26           Doc# 37     Page 63 of
                                                                                                               110
                                                                              Bruce E. Falconer, AK Bar No. 8707062
                                                                              Charles A. Cacciola, AK Bar No. 1306045
                                                                              BOYD, CHANDLER, FALCONER & MUNSON, LLP
                                                                              911 W. 8th Avenue, Suite 302
                                                                              Anchorage, Alaska 99501
                                                                              (907) 272-8401
                                                                              Attorneys for Defendants

                                                                                             IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                                                                    THIRD JUDICIAL DISTRICT AT ANCHORAGE

                                                                              MERITAGE COMPANIES, LLC              )
                                                                              Alaska Entity No. 1001428 and JACK   )
                                                                              BARRETT,                             )
                                                                                                                   )
                                                                                                       Plaintiffs, )
                                                                                                                   )
                                                                              vs.                                  )
                                                                                                                   ) Case No. 3AN-15-8320 CI
                                                                              ROBERT “BOB” GROSS, and              )
                                                                              AK MERITAGE COMPANIES, LLC,          )
                                                                              Alaska Entity No. 86426,             )
                                                                                                                   )
                                                                                                       Defendants. )
                                                                              ____________________________________)
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                                 [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AND DIRECTING
                                                                                 DISBURSEMENT OF FUNDS DEPOSITED INTO THE COURT REGISTRY TO
                                                                                               DEFENDANT ROBERT “BOB” GROSS
                                          (907) 272-8401 Fax (907) 274-3698
                                             911 W. 8th Avenue, Suite 302
                                                Anchorage, Alaska 99501




                                                                                     The Court, having considered the parties’ stipulation for dismissal with prejudice, and

                                                                              their further stipulation that the $26,000.00 deposited into the Court Registry by plaintiffs on

                                                                              August 29, 2019 be disbursed to defendant Robert “Bob” Gross, hereby enters its ORDER as

                                                                              follows:

                                                                                     1.      The above-captioned matter is dismissed, with prejudice, each party to bear

                                                                              their own costs, expenses, and attorney’s fees; and

                                                                                     2.      The Clerk of Court is directed forthwith to disburse the $26,000.00 deposited


                                                                              [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE AND TO RELEASE OF FUNDS DEPOSITED
                                                                              INTO COURT REGISTRY TO DEFENDANT ROBERT “BOB” GROSS
                                                                              Meritage Companies, LLC, et al. v. Gross, et al., Case No. 3AN-15-8320 CI Page 1 of 2
                                                                  Case 21-00040            Filed 05/27/21    Entered 05/27/21 16:24:26 Doc# 37 Page 64 of
                                                                                                                 110
                                                                              into the Court Registry to defendant Robert “Bob” Gross, c/o Bruce E. Falconer, BOYD,

                                                                              CHANDLER, FALCONER & MUNSON, LLP, 911 West 8th Avenues, Suite, 302,

                                                                              Anchorage, Alaska 99501, by check payable to the Trust Account of Boyd, Chandler,

                                                                              Falconer & Munson, LLP, For the Benefit of Robert “Bob” Gross.


                                                                              Date: ______________                           _____________________________
                                                                                                                             Peter R. Ramgren
                                                                                                                             Superior Court Judge




                                                                              CERTIFICATE OF SERVICE
BOYD, CHANDLER, FALCONER, & MUNSON, LLP




                                                                              I hereby certify that on this ___ day of
                                                                              ______________, 2021, a true and correct
                                                                              copy of the foregoing was emailed and mailed
                                                                              via U.S. Mail to:
                                          (907) 272-8401 Fax (907) 274-3698




                                                                              wdawson@dawsonlaw-ak.com
                                             911 W. 8th Avenue, Suite 302




                                                                              Wayne G. Dawson
                                                Anchorage, Alaska 99501




                                                                              Dawson Law Group
                                                                              P.O. Box 24496
                                                                              Anchorage, AK 99524

                                                                              dhammond@smithknowles.com
                                                                              M. Darin Hammond
                                                                              Smith Knowles, P.C.
                                                                              2225 Washington Blvd., Suite 200
                                                                              Ogden, UT 84401


                                                                              By: ________________________________
                                                                                   Legal Assistant/Secretary
                                                                                   Boyd, Chandler, Falconer & Munson, LLP




                                                                              [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE AND TO RELEASE OF FUNDS DEPOSITED
                                                                              INTO COURT REGISTRY TO DEFENDANT ROBERT “BOB” GROSS
                                                                              Meritage Companies, LLC, et al. v. Gross, et al., Case No. 3AN-15-8320 CI Page 2 of 2
 Case 21-00040     Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37   Page 65 of
                                        110

                                        Exhibit 9



                 Stipulation to Dismiss the Barrett Adversary Proceeding




                      SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
                       Case 21-00040             Filed 05/27/21      Entered 05/27/21 16:24:26   Doc# 37    Page 66 of
                                                                         110

                             1   NANCY K. SWIFT (AZ SBN: 014910)
                                    nswift@buchalter.com
                             2   BUCHALTER, A Professional Corporation
                                 16435 North Scottsdale Road, Suite 440
                             3   Scottsdale, Arizona 85254-1754
                                 Telephone: (480) 383-1800
                             4   Facsimile: (480) 824-9400

                             5   ANTHONY J. NAPOLITANO (admitted pro hac vice)
                                    anapolitano@buchalter.com
                             6   BUCHALTER, A Professional Corporation
                                 1000 Wilshire Boulevard, Suite 1500
                             7   Los Angeles, CA 90017-2457
                                 Telephone: (213) 891-0700
                             8   Facsimile: (213) 896-0400

                             9   Attorneys for Plaintiffs ROBERT “BOB” GROSS
                                 and AK MERITAGE
                        10       COMPANIES, LLC
                        11                                UNITED STATES BANKRUPTCY COURT
                        12                             DISTRICT OF ARIZONA (PHOENIX DIVISION)
                        13
                                 In re:                                                 Chapter 11 (Subchapter V)
                        14
                                 JACK A. BARRETT,                                       Case No. 2:20-bk-07712-MCW
                        15
                                                        Debtor.
                        16

                        17

                        18       ROBERT “BOB” GROSS and AK                              Adv. Proc. 2:20-ap-00280 MCW
                                 MERITAGE COMPANIES, LLC,
                        19                                                              JOINT STIPULATION FOR
                                                        Plaintiff,                      DISMISSAL OF THE ADVERSARY
                        20                                                              PROCEEDING WITH PREJUDICE
                                 v.
                        21
                                 JACK A. BARRETT and
                        22       DAWN E. BARRETT,

                        23                              Defendants.
                                 .
                        24

                        25

                        26

                        27

                        28
     B UCHALTER
A PROFESSIONAL CORPORATION


                                                                                 1
                                 BN 44837461v9
                       Case 21-00040             Filed 05/27/21    Entered 05/27/21 16:24:26         Doc# 37      Page 67 of
                                                                       110

                             1   TO THE HONORABLE MADELEINE C. WANSLEE, UNITED STATES BANKRUPTCY

                             2   JUDGE, THE DEFENDANTS, THEIR COUNSEL AND ALL PARTIES-IN-INTEREST:

                             3           This Joint Stipulation for Dismissal of the Adversary Proceeding With Prejudice

                             4   (“Stipulation”) is entered into on _______, ___, 2021 by and between plaintiffs Robert “Bob”

                             5   Gross and AK Meritage Companies, LLC (“Original Meritage”) (collectively, the “Plaintiffs”)

                             6   and defendants Jack A. Barrett and Dawn E. Barrett (collectively, the “Defendants”), by and

                             7   through their undersigned counsel of record, as follows:

                             8                                                  RECITALS

                             9           A.      Jack Barrett filed a voluntary bankruptcy petition commencing the chapter 11

                        10       bankruptcy case designated as In re Jack A. Barrett, Case No. 2:20-bk-07712-MCW (the

                        11       “Bankruptcy Case”) in the United States Bankruptcy Court, District of Arizona on June 30, 2020.

                        12               B.      On October 5, 2020, the Plaintiffs commenced this adversary proceeding (the

                        13       “Adversary      Proceeding”)     by   filing    their   Complaint   For:   (I)   Determination   of

                        14       Nondischargeability of Debt Pursuant to 11 U.S.C. §523(a)(2), (a)(4) and (a)(6); (II) Objection

                        15       to Discharge Pursuant to 11 U.S.C. §§727(a), 1141(d) and 1192; and (III) Determination of

                        16       Nondischargeability of Debt as to Non-Debtor Spouse pursuant to 11 U.S.C. §524(a)(3) and (b)(2)

                        17       (the “Complaint”) against the Defendants. Both Jack Barrett and Dawn Barrett filed answers to

                        18       the Complaint. See Adversary Proceeding Docket Nos. 8 and 21, respectively.

                        19               C.      On March 17, 2021, the Plaintiffs and the Defendants, and other related parties,

                        20       participated in a global mediation session before the Honorable Daniel P. Collins, United States

                        21       Bankruptcy Judge, District of Arizona, and reached a global resolution of all of the claims,

                        22       counterclaims and contested matters asserted between the Parties including the claims asserted in

                        23       this Adversary Proceeding. The terms of the settlement were read into the record and are reflected

                        24       in that certain “Settlement Term Sheet” attached as an exhibit to (1) the Minute Entry entered as

                        25       Docket No. 292 by Judge Collins in the Barrett Bankruptcy Case, and (2) the Minute Entry entered

                        26       as Docket No. 311 by Judge Collins in Meritage Bankruptcy Case. The Parties and their counsel

                        27       agreed on the record to the terms of the Settlement Term Sheet at the conclusion of the mediation

                        28       session.
     B UCHALTER
A PROFESSIONAL CORPORATION


                                                                                    2
                                 BN 44837461v9
                       Case 21-00040             Filed 05/27/21    Entered 05/27/21 16:24:26          Doc# 37      Page 68 of
                                                                       110

                             1           D.      On ___________, the Plaintiffs and the Defendants, including other related parties,

                             2   executed a Settlement Agreement and Mutual Release (the “Settlement Agreement”). A requisite

                             3   component of the Settlement Agreement, requires the dismissal with prejudice of this Adversary

                             4   Proceeding, and the submission of this Stipulation to the Bankruptcy Court following the entry of

                             5   final and non-appealable orders of the Arizona Bankruptcy Court and the Alaska Bankruptcy Court

                             6   approving the Settlement Agreement.

                             7           E.      The Plaintiffs and the Defendants desire to dismiss this adversary proceeding and

                             8   hereby enter into this stipulation of dismissal pursuant Rule 41(a)(1)(A)(ii) of the Federal Rules

                             9   of Civil Procedure (made applicable to this adversary proceeding by Rule 7041 of the Federal

                        10       Rules of Bankruptcy Procedure), seeking the dismissal of the Complaint with prejudice as to the

                        11       Defendants.

                        12               NOW, THEREFORE, the Plaintiffs and the Defendants, by and through their counsel of

                        13       record, hereby stipulate and agree as follows.

                        14               1.      Based upon the foregoing, the Plaintiffs and the Defendants hereby stipulate and

                        15       agree that all of the Plaintiffs’ claims against the Defendants as set forth in the Complaint are hereby

                        16       dismissed with prejudice in accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

                        17       Procedure (made applicable to this Adversary Proceeding by Rule 7041 of the Federal Rules of

                        18       Bankruptcy Procedure) and Rule 7041 of the Federal Rules of Bankruptcy Procedure;

                        19               2.      Neither the Plaintiffs nor the Defendants shall be deemed to be a prevailing party,

                        20       and each party shall bear its own attorneys’ fees and costs in connection with the Bankruptcy Case

                        21       and the Adversary Proceeding;

                        22               3.      The Plaintiffs and the Defendants agree that the executed copy of this Stipulation

                        23       shall be jointly held in escrow by counsel for the respective parties pending the entry of the final

                        24       and non-appealable orders approving the Settlement Agreement by the Arizona Bankruptcy Court

                        25       and the Alaska Bankruptcy Court;

                        26               4.      Each individual whose signature appears below represents and warrants that he or

                        27       she is authorized to enter into this Stipulation on behalf of his or her respective clients;

                        28
     B UCHALTER
A PROFESSIONAL CORPORATION


                                                                                    3
                                 BN 44837461v9
                       Case 21-00040             Filed 05/27/21   Entered 05/27/21 16:24:26      Doc# 37       Page 69 of
                                                                      110

                             1           5.      This Stipulation may be executed in electronic counterparts and shall be deemed

                             2   complete and effective as if it were executed as one original document; and

                             3           6.      The Parties consent to the entry of an order approving this Stipulation by the

                             4   Bankruptcy Court.

                             5
                                  DATED: _______, ___, 2021                  BUCHALTER, a Professional Corporation
                             6

                             7                                               By: /s/ NKS - #014910
                                                                                NANCY K. SWIFT
                             8                                                  ANTHONY J. NAPOLITANO

                             9                                                   Attorneys for Plaintiffs ROBERT GROSS
                                                                                 and AK MERITAGE COMPANIES, LLC
                        10

                        11       DATED: ______, ______, 2021                 GUIDANT LAW FIRM, P.C.

                        12

                        13                                                   By:
                                                                                     D. LAMAR HAWKINS
                        14
                                                                                     Attorneys for Defendant
                        15                                                           JACK A. BARRETT

                        16
                                 DATED: _______, ____, 2021                  KEERY MCCUE, PLLC
                        17

                        18
                                                                             By:
                        19                                                           MARTIN J. MCCUE
                                                                                     PATRICK F. KERRY
                        20
                                                                                     Attorneys for Defendant
                        21                                                           DAWN E. BARRETT

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     B UCHALTER
A PROFESSIONAL CORPORATION


                                                                                4
                                 BN 44837461v9
 Case 21-00040      Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37    Page 70 of
                                         110

                                        Exhibit 10



          Order Approving Stipulation to Dismiss the Barrett Adversary Proceeding




                        SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
                       Case 21-00040             Filed 05/27/21      Entered 05/27/21 16:24:26   Doc# 37    Page 71 of
                                                                         110

                             1

                             2
                             3

                             4

                             5
                             6

                             7

                             8

                             9

                        10

                        11                                UNITED STATES BANKRUPTCY COURT
                        12                             DISTRICT OF ARIZONA (PHOENIX DIVISION)
                        13

                        14       In re:                                                 Chapter 11 (Subchapter V)

                        15       JACK A. BARRETT,                                       Case No. 2:20-bk-07712-MCW

                        16                              Debtor.

                        17

                        18       ROBERT “BOB” GROSS and AK                              Adv. Proc. 2:20-ap-00280 MCW
                                 MERITAGE COMPANIES, LLC,
                        19                                                              ORDER APPROVING JOINT
                                                        Plaintiff,                      STIPULATION FOR DISMISSAL OF
                        20                                                              THE ADVERSARY PROCEEDING
                                 v.                                                     WITH PREJUDICE
                        21
                                 JACK A. BARRETT and
                        22       DAWN E. BARRETT,
                        23                              Defendants.
                                 .
                        24

                        25

                        26

                        27

                        28
     B UCHALTER
A PROFESSIONAL CORPORATION


                                                                                 1
                                 BN 44873158v2
                       Case 21-00040             Filed 05/27/21    Entered 05/27/21 16:24:26         Doc# 37     Page 72 of
                                                                       110

                             1           The Court having reviewed and considered: (1) the Joint Stipulation for Dismissal of the

                             2   Adversary Proceeding With Prejudice (“Stipulation”) [Adv. Docket No. ___] entered into by and

                             3   between plaintiffs Robert “Bob” Gross and AK Meritage Companies, LLC (“Original Meritage”)

                             4   (collectively, the “Plaintiffs”) and defendants Jack A. Barrett and Dawn E. Barrett (collectively,

                             5   the “Defendants”); (2) the Joint Motion for Approval of (I) Compromise of Controversy Under

                             6   Rule 9019 of the Federal Rules of Bankruptcy Procedure and (II) Dismissal of Claims Under

                             7   11 U.S.C. § 727 (the “Settlement Motion”) filed in the above-captioned bankruptcy case; and

                             8   (3) all other papers filed in connection with the Stipulation and the Motion, and finding that notice

                             9   of the Stipulation was proper, and good cause appearing therefor,

                        10               IT IS HEREBY ORDERED THAT:

                        11               1.      The Stipulation is Approved.

                        12               2.      All of the Plaintiffs’ claims against the Defendants as set forth in the Complaint

                        13       For: (I) Determination of Nondischargeability of Debt Pursuant to 11 U.S.C. §523(a)(2), (a)(4)

                        14       and (a)(6); (II) Objection to Discharge Pursuant to 11 U.S.C. §§727(a), 1141(d) and 1192; and

                        15       (III) Determination of Nondischargeability of Debt as to Non-Debtor Spouse pursuant to 11 U.S.C.

                        16       §524(a)(3) and (b)(2) are hereby dismissed with prejudice in accordance with Rule 41(a)(1)(A)(ii)

                        17       of the Federal Rules of Civil Procedure (made applicable to this Adversary Proceeding by Rule

                        18       7041 of the Federal Rules of Bankruptcy Procedure) and Rule 7041 of the Federal Rules of

                        19       Bankruptcy Procedure.

                        20               3.      Neither the Plaintiffs nor the Defendants shall be deemed to be a prevailing party,

                        21       and each party shall bear its own attorneys’ fees and costs in connection with the above-captioned

                        22       bankruptcy case and adversary proceeding.

                        23       DATED AND SIGNED ABOVE.

                        24

                        25

                        26

                        27

                        28
     B UCHALTER
A PROFESSIONAL CORPORATION


                                                                                  2
                                 BN 44873158v2
 Case 21-00040   Filed 05/27/21    Entered 05/27/21 16:24:26     Doc# 37   Page 73 of
                                       110

                                      Exhibit 11



                 Stipulation to Dismiss Claims in the 2016 Utah Action




                     SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26        Doc# 37      Page 74 of
                                            110

David C. Wright – 5566
MABEY WRIGHT & JAMES, PLLC
175 South Main, #1330
Salt Lake City, Utah 84111
Telephone: 801-359-3663
Facsimile: 801-359-3673
Email: dwright@mwjlaw.com

Counsel for Plaintiffs

                                STATE OF UTAH
                IN THE SECOND DISTRICT COURT OF WEBER COUNTY
                             OGDEN DEPARTMENT


AK MERITAGE COMPANIES, LLC, and
ROBERT GROSS,                                             STIPULATION OF DISMISSAL
                                                              WITH PREJUDICE
        Plaintiffs,
vs.
                                                              Case No. 160906412
MERITAGE COMPANIES, LLC, and JACK
A. BARRETT,

        Defendants.                                           Judge Ernest W. Jones


       Pursuant to Rule 41(a)(1)(A)(ii) of the Utah Rules of Civil Procedure, the parties dismiss

this action in its entirety, with prejudice. The parties will bear their own costs and attorney fees

without recourse.

       _______, __, 2012                             MABEY WRIGHT & JAMES, PLLC
                                                     David C. Wright
                                                     David C. Wright
                                                     Brooke A. White
                                                     Counsel for Plaintiffs

                                                     SMITH KNOWLES, P.C.
                                                     M. Darin Hammond
                                                     M. Darin Hammond
                                                     Counsel for Defendants
 Case 21-00040     Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37   Page 75 of
                                        110

                               CERTIFICATE OF SERVICE

       I certify that on ________ ___, 2021, the foregoing Stipulation of Dismissal with
Prejudice was delivered to the following by E-filing/Electronic Delivery:

M. Darin Hammond – dhammond@smithknowles.com
Smith Knowles, P.C.
2225 Washington Blvd., #200
Ogden, UT 84401

Bruce E. Falconer – BFalconer@bcfaklaw.com
Boyd, Chandler & Falconer, LLP
911 W. 8th Avenue, Suite 302
Anchorage, Alaska 99501

                                                      David C. Wright




                                             2
 Case 21-00040       Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37    Page 76 of
                                          110

                                         Exhibit 12



            Order Approving Stipulation to Dismiss Claims in the 2016 Utah Action




                        SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
       Case 21-00040                 Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37       Page 77 of
                                                          110




     M. Darin Hammond (6741)
     SMITH KNOWLES, P.C.
     2225 Washington Blvd., Suite 200
     Ogden, UT 84401
     Telephone:   (801) 476-0303
     Facsimile:   (801) 476-0399
     dhammond@smithknowles.com

                Attorneys for Defendants/Counterclaimants


                     IN THE SECOND JUDICIAL DISTRICT COURT OF WEBER COUNTY
                                OGDEN DEPARTMENT, STATE OF UTAH

      AK MERITAGE COMPANIES, LLC, and
      ROBERT GROSS,

                              Plaintiffs,

      vs.
                                                                  ORDER FOR DISMISSAL WITH
      MERITAGE COMPANIES, LLC, and JACK                                  PREJUDICE
      A. BARRETT,

                              Defendants.
      _____________________________________
                                                                         Civil No. 160906412
      MERITAGE COMPANIES, LLC, and JACK                                  Judge Ernie W. Jones
      A. BARRETT,

                              Counterclaimants,

      vs.

      AK MERITAGE COMPANIES, LLC and
      ROBERT GROSS,

                              Counterclaim Defendants.




Order for Dismissal With Prejudice
Page 1 of 3
       Case 21-00040                 Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37      Page 78 of
                                                          110




                Based on the stipulation of the parties under Rule 41(a)(1)(A)(ii), all claims of each party

     herein are dismissed with prejudice. The parties will bear their respective costs and fees.



     END OF DOCUMENT – COURT SIGNATURE AND DATE APPEARS AT TOP OF
     FIRST PAGE.




     Approved as to Form:

     MABEY WRIGHT & JAMES, PLLC



     ______________________________________
     David C. Wright
     Attorneys for Plaintiffs/Counterclaim Defendants




Order for Dismissal With Prejudice
Page 2 of 3
       Case 21-00040                 Filed 05/27/21   Entered 05/27/21 16:24:26     Doc# 37    Page 79 of
                                                          110




                                              CERTIFICATE OF SERVICE

                I hereby certify that on this _______ day of _______, 2021, I served a true and correct

     copy of the foregoing, ORDER FOR DISMISSAL WITH PREJUDICE by the method

     indicated below, to the following:

     David C. Wright                                          ( ) U.S. Mail, Postage Prepaid
     MABEY WRIGHT & JAMES, PLLC                               ( ) Hand Delivered
     175 South Main, #1330                                    ( ) Overnight Mail
     Salt Lake City, UT 84111                                 ( ) Facsimile
     Attorneys       for   Plaintiffs/Counterclaim            ( X) E-Filing (Notice of Electronic Filing NEF)
     Defendants

     Zane S. Froerer                                          ( ) U.S. Mail, Postage Prepaid
     FROERER AND MILES, P.C.                                  ( ) Hand Delivered
     2661 Washington Blvd., Suite 201                         ( ) Overnight Mail
     Ogden, Utah 84401                                        ( ) Facsimile
     Attorneys for Mountain Vista Trails, LLC                 ( X) E-Filing (Notice of Electronic Filing NEF)

     Bruce Falconer
     BOYD, CHANDLER & FALCONER, LLP                           (X) Email (bfalconer@bcfaklaw.com)
     911 W. 8th Ave., Suite 302
     Anchorage, Alaska 99501



                                                          __________________________________________
                                                          Legal Assistant




Order for Dismissal With Prejudice
Page 3 of 3
 Case 21-00040    Filed 05/27/21   Entered 05/27/21 16:24:26     Doc# 37   Page 80 of
                                       110

                                      Exhibit 13



                 Stipulation to Dismiss Claims in the 2020 Utah Actions




                     SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
 Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26        Doc# 37      Page 81 of
                                            110

David C. Wright – 5566
Brooke A. White – 9685
MABEY WRIGHT & JAMES, PLLC
175 South Main, #1330
Salt Lake City, Utah 84111
Telephone: 801-359-3663
Facsimile: 801-359-3673
Email: dwright@mwjlaw.com
       baw@mwjlaw.com

Counsel for Robert Gross and AK Meritage Companies, LLC


                                 STATE OF UTAH
                 IN THE SECOND DISTRICT COURT OF WEBER COUNTY


 MOUNTAIN VISTA TRAILS, LLC, and
 DAWN BARRETT,                                              STIPULATION OF DISMISSAL
                                                                WITH PREJUDICE
         Plaintiffs,
 vs.
                                                               Case No. 200902574
 ROBERT “BOB” GROSS; AK MERITAGE
 COMPANIES, LLC, Alaska entity no. 86426;
 MERITAGE COMPANIES, LLC, Alaska
 entity no. 1001428; MYSTERY RANCH,
 LLC, Alaska entity no. 99109; JACK                            Judge Ernest W. Jones
 BARRETT; DOES 1-10,

         Defendants.

       Pursuant to Rule 41(a)(1)(A)(ii) of the Utah Rules of Civil Procedure, the parties dismiss

this action in its entirety, with prejudice. The parties will bear their own costs and attorney fees

without recourse.

       _________ ___, 2021                           MABEY WRIGHT & JAMES, PLLC
                                                     David C. Wright
                                                     David C. Wright
                                                     Counsel for Defendants Robert Gross and
                                                     AK Meritage Companies, LLC
 Case 21-00040       Filed 05/27/21    Entered 05/27/21 16:24:26        Doc# 37    Page 82 of
                                           110

                                                    SMITH KNOWLES, P.C.
                                                    M. Darin Hammond
                                                    M. Darin Hammond
                                                    Counsel for Defendant Mystery Ranch, LLC,
                                                    Jack Barrett, and Meritage Companies, LLC,
                                                    Alaska entity no. 1001428

                                                    FROERER & MILES, P.C.

                                                    Zane S. Froerer
                                                    Zane S. Froerer
                                                    Counsel for Plaintiffs

                                   CERTIFICATE OF SERVICE

       I certify that on ________ __, 2021, the foregoing Stipulation of Dismissal With Prejudice
was delivered to the following by E-filing/Electronic Delivery:

Zane S. Froerer (Zane.froerer@froererlaw.com)
Froerer and Miles, P.C.
2661 Washington Blvd., #201
Ogden, UT 84401

M. Darin Hammond – dhammond@smithknowles.com
Smith Knowles, P.C.
2225 Washington Blvd., #200
Ogden, UT 84401

       The foregoing was delivered to the following by email:

Bruce Falconer
Boyd, Chandler & Falconer, LLP
911 W. 8th Ave., Suite 302
Anchorage, Alaska 99501
Email: bfalconer@bcfaklaw.com

                                                    David C. Wright




                                                2
 Case 21-00040       Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 83 of
                                          110

                                         Exhibit 14



           Order Approving Stipulation to Dismiss Claims in the 2020 Utah Actions




                        SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
      Case 21-00040                  Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37       Page 84 of
                                                          110




    M. Darin Hammond (6741)
    SMITH KNOWLES, P.C.
    2225 Washington Blvd., Suite 200
    Ogden, UT 84401
    Telephone:   (801) 476-0303
    Facsimile:   (801) 476-0399
    dhammond@smithknowles.com

    Attorneys for Defendants Meritage Companies, LLC (Alaska Entity No. 10014218), Mystery
    Ranch, LLC, and Jack Barrett


                   IN THE SECOND JUDICIAL DISTRICT COURT OF WEBER COUNTY
                              OGDEN DEPARTMENT, STATE OF UTAH


     MOUNTAIN VISTA TRAILS, LLC, a Utah
     limited liability company, and DAWN
     BARRETT,

                             Plaintiffs,
                                                                  ORDER FOR DISMISSAL WITH
     vs.                                                                 PREJUDICE

     ROBERT “BOB” GROSS; AK MERITAGE
     COMPANIES, LLC, Alaska Entity No.
     86426D; MERITAGE COMPANIES, LLC,
     Alaska Entity No. 10014218; MYSTERY                                 Civil No. 200902574
                                                                         Judge Ernie W. Jones
     RANCH, LLC, Alaska Entity No. 99109;
     JACK BARRETT; and DOES 1 - 10,

                   Defendants.
     _____________________________________

     ROBERT “BOB” GROSS and AK
     MERITAGE COMPANIES, LLC, Alaska
     Entity No. 86426D,

                             Counterclaimants,
     vs.




Order for Dismissal With Prejudice
Page 1 of 3
      Case 21-00040                  Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 85 of
                                                          110




     MOUNTAIN VISTA TRAILS, LLC and
     DAWN BARRETT,

                   Counterclaim Defendants.
     _____________________________________

     ROBERT “BOB” GROSS and AK
     MERITAGE COMPANIES, LLC, Alaska
     Entity No. 86426D,

                             Cross-Claimants,
     vs.

     MYSTERY RANCH, LLC, Alaska Entity No.
     99109,

                             Cross-Claim Defendant.


               Based on the stipulation of the parties under Rule 41(a)(1)(A)(ii), all claims of each party

    herein are dismissed with prejudice. The parties will bear their respective costs and fees.


    END OF DOCUMENT – COURT SIGNATURE AND DATE APPEARS AT TOP OF
    FIRST PAGE.


    Approved as to Form:                                        Approved as to Form:

    FROERER AND MILES, P.C.                                     MABEY WRIGHT & JAMES, PLLC


    ____________________________________                        ____________________________________
    Zane S. Froerer                                             David C. Wright
    Attorneys for Plaintiffs Mountain Vista                     Attorneys for Defendants Robert “Bob”
    Trails, LLC and Dawn Barrett                                Gross and AK Meritage Companies, LLC
                                                                (Alaska Entity No. 86426D)




Order for Dismissal With Prejudice
Page 2 of 3
      Case 21-00040                  Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37     Page 86 of
                                                          110




                                              CERTIFICATE OF SERVICE

               I hereby certify that on this _______ day of ________, 2021, I served a true and correct

    copy of the foregoing, ORDER FOR DISMISSAL WITH PREJUDICE by the method

    indicated below, to the following:

    Zane S. Froerer                                           ( ) U.S. Mail, Postage Prepaid
    FROERER AND MILES, P.C.                                   ( ) Hand Delivered
    2661 Washington Blvd., Suite 201                          ( ) Overnight Mail
    Ogden, Utah 84401                                         ( ) Facsimile
    Attorneys for Plaintiffs/Counterclaim                     ( X) E-Filing (Notice of Electronic Filing NEF)
    Defendants

    David C. Wright                                           ( ) U.S. Mail, Postage Prepaid
    MABEY WRIGHT & JAMES, PLLC                                ( ) Hand Delivered
    175 South Main, #1330                                     ( ) Overnight Mail
    Salt Lake City, UT 84111                                  ( ) Facsimile
    Attorneys for Defendants / Counterclaimants /             ( X) E-Filing (Notice of Electronic Filing NEF)
    Cross-Claimants Robert “Bob” Gross and AK
    Meritage Companies, LLC

    Bruce Falconer
    BOYD, CHANDLER & FALCONER, LLP                            (X) Email (bfalconer@bcfaklaw.com)
    911 W. 8th Ave., Suite 302
    Anchorage, Alaska 99501



                                                          __________________________________________
                                                          Legal Assistant




Order for Dismissal With Prejudice
Page 3 of 3
 Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37       Page 87 of
                                            110

                                           Exhibit 15



                 Stipulation to Dismiss the RB Enterprises, LLC Bankruptcy Case




                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
     Case 21-00040      Filed 05/27/21   Entered 05/27/21 16:24:26      Doc# 37      Page 88 of
                                             110

 1                                                                     HONORABLE GARY SPRAKER

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF ALASKA
 9
      In re
10                                                            No. 21-00040
      RB ENTERPRISES LLC,
11                                                            STIPULATION RELATING TO
                                    Debtor.                   DISMISSAL OF BANKRUPTCY
12

13

14            RB Enterprises, LLC (the “Debtor”), debtor-in-possession in the above-captioned bankruptcy

15    case (the “Bankruptcy Case”), Robert “Bob” Gross (“Bob Gross”), Melodie Gross, Jack A. Barrett,

16    Dawn E. Barrett, and Mystery Ranch, LLC (“Mystery Ranch”) enter into this Stipulation Relating to

17    Dismissal of Bankruptcy Case (the “Stipulation”) as of ___________, 2021 as follows:

18                                                RECITALS

19            A.      Bob Gross and Melodie Gross jointly own the Debtor. The Debtor owns a fifty percent

20    (50%) interest in IT, LLC, an Alaska limited liability company. IT, LLC owns and operates a hotel

21    known as the Inlet Tower Hotel in Anchorage, Alaska (the “Hotel”). Mystery Ranch owns the other

22    fifty percent (50%) interest in IT, LLC. Jack Barrett and Dawn Barrett jointly own Mystery Ranch.

23    Bob Gross serves as manager of IT, LLC, overseeing the Hotel’s operations.

24                                                                            B USH K ORNFELD            LLP
      STIPULATION TO DISMISSAL OF DEBTOR’S                                             LAW OFFICES

25    BANKRUPTCY CASE - Page 1                                                    601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373
                                                                                  Telephone (206) 292-2110
                                                                                  Facsimile (206) 292-2104
26
      BN 44903109v5
     Case 21-00040      Filed 05/27/21      Entered 05/27/21 16:24:26         Doc# 37       Page 89 of
                                                110

 1            B.      Bob Gross and Jack Barrett have a long-standing dispute which has resulted in

 2    extensive litigation. On June 30, 2020, Jack Barrett filed a voluntary bankruptcy petition commencing

 3    the chapter 11 bankruptcy case designated as In re Jack A. Barrett, Case No. 2:20-bk-07712-MCW

 4    (the “Barrett Bankruptcy Case”) in the United States Bankruptcy Court, District of Arizona (the

 5    “Arizona Bankruptcy Court”). The Debtor’s Bankruptcy Case is also a component of that dispute.

 6            C.      For much of the parties’ relationship, Bob Gross and his affiliated entities, on the one

 7    hand, and Jack Barrett and his affiliated entities, on the other hand, have been involved in multiple and

 8    ongoing lawsuits and bankruptcy cases in Alaska, Utah and Arizona.

 9            D.      One of the lawsuits1 culminated in a judgment against the Debtor (the “Mystery Ranch

10    Judgment”), nonpayment of which may have resulted in final execution on the Debtor’s interest in IT,

11    LLC as early as March 3, 2021, absent the commencement of the Bankruptcy Case on March 2, 2021.

12            E.      On March 17, 2021, Bob Gross, Melodie Gross, the Debtor, Jack Barrett, Dawn

13    Barrett, and Mystery Ranch, among other related parties, participated in a global mediation session

14    before the Honorable Daniel P. Collins, United States Bankruptcy Judge, District of Arizona, and

15    reached a global resolution of all of the claims, counterclaims or contested matters asserted between

16    the parties including the claims and interests asserted in this Bankruptcy Case.

17            F.      The terms of the settlement were read into the record as reflected by the (1) the Minute

18    Entry entered as Docket No. 292 by Judge Collins in the Barrett Bankruptcy Case, and (2) the Minute

19    Entry entered as Docket No. 311 by Judge Collins in Meritage Bankruptcy Case (collectively, the

20    “Settlement”). The Parties and their counsel agreed on the record to the terms of the Settlement at the

21    conclusion of the mediation session.

22
              Mystery Ranch, LLC v. Gross, Case No. 3AN-14-08418 (Alaska Sup. Ct. 2014) (the “Alaska Mystery
              1

      Ranch Action”), which was referred to arbitration before the American Arbitration Association as Case No. 01-
23    15-0005-1171.

24                                                                                   B USH K ORNFELD            LLP
      STIPULATION TO DISMISSAL OF DEBTOR’S                                                    LAW OFFICES

25    BANKRUPTCY CASE - Page 2                                                           601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
26
      BN 44903109v5
     Case 21-00040      Filed 05/27/21      Entered 05/27/21 16:24:26         Doc# 37      Page 90 of
                                                110

 1            G.      The settlement calls for approval of a “Settlement Agreement,” which incorporates

 2    the provisions of the Settlement, by both the Arizona Bankruptcy Court and this Court. Once

 3    approved, the settlement obviates the need for continuation of the Debtor’s Bankruptcy Case.

 4            NOW, THEREFORE, the Debtor, Bob Gross, Melodie Gross, Jack Barrett, Dawn Barrett

 5    and Mystery Ranch (collectively, the “Parties”) and individually, a “Party”), by and through their

 6    counsel of record, hereby stipulate and agree as follows.

 7            1.      Based on the foregoing, the Parties hereby stipulate and agree that, subject to approval

 8    of the Settlement Agreement by the Arizona Bankruptcy Court and this Court, should the Debtor seek

 9    dismissal of its Bankruptcy Case, neither Jack Barrett, Dawn Barrett, Mystery Ranch, nor any of their

10    affiliated entities will object to or in any way seek to directly or indirectly hinder such dismissal.

11            2.      Each individual whose signature appears below represents and warrants that he or she

12    is authorized to enter into this Stipulation.

13            3.      This Stipulation may be executed in electronic counterparts and shall be deemed

14    complete and effective as if it were executed as one original document.

15            4.      The Parties consent to the entry of an order approving this Stipulation by the

16    Bankruptcy Court.

17                                       [SIGNATURE PAGE FOLLOWS]

18

19

20

21

22

23

24                                                                                   B USH K ORNFELD           LLP
      STIPULATION TO DISMISSAL OF DEBTOR’S                                                   LAW OFFICES

25    BANKRUPTCY CASE - Page 3                                                          601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
                                                                                        Facsimile (206) 292-2104
26
      BN 44903109v5
     Case 21-00040    Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 91 of
                                           110

 1    IT IS SO STIPULATED

 2    ROBERT “BOB” GROSS                         JACK A. BARRETT

 3
      By: _______________________________        By: _______________________________
 4          Robert “Bob” Gross                         Jack A. Barrett, as debtor
                                                       and debtor in possession
 5
      MELODIE A. GROSS                           DAWN E. BARRETT
 6

 7    By: _______________________________        By: _______________________________
            Melodie A. Gross                           Dawn E. Barrett
 8
      RB ENTERPRISES, LLC, as debtor and         MYSTERY RANCH, LLC,
 9    debtor in possession

10
      By: _______________________________        By: _______________________________
11          Robert “Bob” Gross, as Manager and         Jack A. Barrett, as Manager and
            Member                                     Member
12

13    By: _______________________________        By: _______________________________
            Melodie Gross, as Member                   Dawn E. Barrett, as Member
14

15

16

17

18

19

20

21

22

23

24                                                                      B USH K ORNFELD           LLP
      STIPULATION TO DISMISSAL OF DEBTOR’S                                      LAW OFFICES

25    BANKRUPTCY CASE - Page 4                                             601 Union St., Suite 5000
                                                                        Seattle, Washington 98101-2373
                                                                           Telephone (206) 292-2110
                                                                           Facsimile (206) 292-2104
26
      BN 44903109v5
 Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37      Page 92 of
                                            110

                                          Exhibit 16



                 Order Approving Stipulation to Dismiss the RB Bankruptcy Case




                          SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
             Case 21-00040     Filed 05/27/21     Entered 05/27/21 16:24:26        Doc# 37       Page 93 of
                                                      110

        1                                                                          HONORABLE GARY SPRAKER

        2     Christine M. Tobin-Presser, AK Bar No. 1905032
              Thomas A. Buford, AK Bar No. 1805046
        3     601 Union Street, Suite 5000
              Seattle, WA 98101-2373
        4     Phone: 206-292-2110
              Facsimile: 206-292-2104
        5     ctobin@bskd.com
              tbuford@bskd.com
        6

        7
                                           UNITED STATES BANKRUPTCY COURT
        8                                         DISTRICT OF ALASKA

        9     In re
                                                                        No. 21-00040
      10      RB ENTERPRISES, LLC,

      11                                    Debtor.

      12
                ORDER APPROVING STIPULATION RELATING TO DISMISSAL OF BANKRUPTCY
      13
                      This matter came before the Court upon the Stipulation Relating to Dismissal of Bankruptcy
      14
              entered into by and between RB Enterprises, LLC (the “Debtor”), debtor-in-possession in the above-
      15
              captioned bankruptcy case (the “Bankruptcy Case”), Robert “Bob” Gross (“Bob Gross”), Melodie
      16
              Gross, Jack A. Barrett, Dawn E. Barrett, and Mystery Ranch, LLC (“Mystery Ranch”) (the
      17
              “Stipulation”). The Court has reviewed the files and records herein, including the Notice of
      18
              Settlement filed at Docket No. 18 and finds that cause exists for the requested relief. Now, therefore,
      19
              it is hereby
      20
                      ORDERED that the Stipulation is approved.
      21                                                           BY THE COURT

      22
                                                                   GARY SPRAKER
      23                                                           United States Bankruptcy Judge

      24                                                                                  B USH K ORNFELD            LLP
              ORDER APPROVING STIPULATION– Page 1                                                  LAW OFFICES
                                                                                              601 Union St., Suite 5000
      25                                                                                   Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104
ec27j601w9
        26
             Case 21-00040    Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 94 of
                                                   110

        1

        2     Presented by:

        3     BUSH KORNFELD LLP

        4
              By
        5       Christine M. Tobin-Presser, AK Bar No. 1905032
                Thomas A. Buford, AK Bar No. 1805046
        6     Attorneys for Debtors-in-Possession

        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24                                                                        B USH K ORNFELD           LLP
              ORDER APPROVING STIPULATION– Page 2                                       LAW OFFICES
                                                                                   601 Union St., Suite 5000
      25                                                                        Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
ec27j601w9
        26
 Case 21-00040          Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 95 of
                                             110

                                           Exhibit 17



                 Notice of Withdrawal of Claim No. 5 in Meritage Bankruptcy Case




                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37   Page 96 of
                                           110



1    Nancy K. Swift (SBN: 014910)
     BUCHALTER
2    A PROFESSIONAL CORPORATION
     16435 North Scottsdale Road, Suite 440
3    Scottsdale, AZ 85254-1754
     Telephone: (480) 383-1800
4    Facsimile: (480) 824-9400
     Email: nswift@buchalter.com
5
     Anthony J. Napolitano (admitted pro hac vice)
6    BUCHALTER,
     A PROFESSIONAL CORPORATION
7    1000 Wilshire Boulevard, 15th Floor
     Los Angeles, California 90017-1730
8    Telephone: (213) 891-0700
     Facsimile: (213) 896-0400
9    Email: anapolitano@buchalter.com

10   Attorneys for Robert Gross and AK Meritage
     Companies, LLC
11

12                              IN THE UNITED STATES BANKRUPTCY COURT

13                                IN AND FOR THE DISTRICT OF ARIZONA

14
     In re:                                                             Chapter 11
15
                                                                   No. 2:20-bk-07718 MCW
16
     MERITAGE COMPANIES, LLC,
17   an Alaska limited liability company,                   NOTICE OF WITHDRAWAL OF
                                                              PROOF OF CLAIM NO. 5-1
18

19                     Debtor.

20

21

22

23

24

25

26

     G5071.0002 BN 44836440v1
Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26      Doc# 37    Page 97 of
                                           110



1             ROBERT GROSS by and through its attorneys, hereby withdraws his Proof of Claim No.

2    5-1 filed on September 8, 2020.

3
              RESPECTFULLY SUBMITTED this ___ day of _______, 2021.
4
                                    BUCHALTER
5

6                                            By:
                                                   Nancy K. Swift
7                                                  Anthony J. Napolitano
                                                   16435 North Scottsdale Road, Suite 440
8                                                  Scottsdale, AZ 85254-1754
                                                   Attorneys for Robert Gross and AK Meritage
9                                                  Companies, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                      2
     G5071.0002 BN 44836440v1
Case 21-00040         Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 98 of
                                           110



1    COPY of the foregoing mailed this ___ day of _______, 2021, to the following:

2    Jack A. Barrett
     34806 N. 80th Way
3    Scottsdale, AZ 85262
     Debtor
4
     Meritage Companies LLC
5    34806 N. 80th Way
     Scottsdale, AZ 85262
6    Debtor
7    D. Lamar Hawkins
     Guidant Law, PLC
8    402 E. Southern Avenue
     Tempe, AZ 85282
9    Attorney for Debtors
10   James E. Cross
     Cross Law Firm, PLC
11   1850 N. Central Ave., Suite 1150
     Phoenix, AZ 85004
12   Trustee
13   Janet M. Spears
     Aldridge Pite, LLP
14   4375 Jutland Drive, Suite 200
     P.O. Box 17933
15   San Diego, CA 92177-0922
     Attorneys for Nationstar Mortgage LLC, d/b/a Mr. Cooper
16
     Matthew A. Silverman
17   Assistant Attorney General
     Office of the Attorney General
18   2005 N. Central Avenue
     Phoenix, AZ 85004-1592
19   Attorney for the State of Arizona ex rel.
       Arizona Department of Revenue
20
     CIT Bank, N.A.
21   155 Commerce Way
     Portsmouth, NH 03801
22
     Edward K. Bernatavicius
23   United States Trustee
     230 N. 1st Ave., Suite 204
24   Phoenix, AZ 85003
     Attorney for U.S. Trustee
25

26   /s/ Cathy C. Bohnsack



                                                    3
     G5071.0002 BN 44836440v1
 Case 21-00040          Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37   Page 99 of
                                             110

                                           Exhibit 18



                 Notice of Withdrawal of Claim No. 6 in Meritage Bankruptcy Case




                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26   Doc# 37   Page 100 of
                                            110



1    Nancy K. Swift (SBN: 014910)
     BUCHALTER
2    A PROFESSIONAL CORPORATION
     16435 North Scottsdale Road, Suite 440
3    Scottsdale, AZ 85254-1754
     Telephone: (480) 383-1800
4    Facsimile: (480) 824-9400
     Email: nswift@buchalter.com
5
     Anthony J. Napolitano (admitted pro hac vice)
6    BUCHALTER,
     A PROFESSIONAL CORPORATION
7    1000 Wilshire Boulevard, 15th Floor
     Los Angeles, California 90017-1730
8    Telephone: (213) 891-0700
     Facsimile: (213) 896-0400
9    Email: anapolitano@buchalter.com

10   Attorneys for Robert Gross and AK Meritage
     Companies, LLC
11

12                              IN THE UNITED STATES BANKRUPTCY COURT

13                                IN AND FOR THE DISTRICT OF ARIZONA

14
     In re:                                                             Chapter 11
15
                                                                   No. 2:20-bk-07718 MCW
16
     MERITAGE COMPANIES, LLC,
17   an Alaska limited liability company,                   NOTICE OF WITHDRAWAL OF
                                                              PROOF OF CLAIM NO. 6-1
18

19                     Debtor.

20

21

22

23

24

25

26

     G5071.0002 BN 44842051v1
Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26    Doc# 37     Page 101 of
                                           110



1             AK MERITAGE COMPANIES, LLC, by and through its attorneys, hereby withdraws its

2    Proof of Claim No. 6-1 filed on September 8, 2020.

3
              RESPECTFULLY SUBMITTED this ___ day of ________, 2021.
4
                                    BUCHALTER
5

6                                           By
                                                 Nancy K. Swift
7                                                Anthony J. Napolitano
                                                 16435 North Scottsdale Road, Suite 440
8                                                Scottsdale, AZ 85254-1754
                                                 Attorneys for Robert Gross and AK Meritage
9                                                Companies, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                    2
     G5071.0002 BN 44842051v1
Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 102 of
                                           110



1    COPY of the foregoing mailed this ___ day of _________, 2021, to the following:

2    Jack A. Barrett
     34806 N. 80th Way
3    Scottsdale, AZ 85262
     Debtor
4
     Meritage Companies LLC
5    34806 N. 80th Way
     Scottsdale, AZ 85262
6    Debtor
7    D. Lamar Hawkins
     Guidant Law, PLC
8    402 E. Southern Avenue
     Tempe, AZ 85282
9    Attorney for Debtors
10   James E. Cross
     Cross Law Firm, PLC
11   1850 N. Central Ave., Suite 1150
     Phoenix, AZ 85004
12   Trustee
13   Janet M. Spears
     Aldridge Pite, LLP
14   4375 Jutland Drive, Suite 200
     P.O. Box 17933
15   San Diego, CA 92177-0922
     Attorneys for Nationstar Mortgage LLC, d/b/a Mr. Cooper
16
     Matthew A. Silverman
17   Assistant Attorney General
     Office of the Attorney General
18   2005 N. Central Avenue
     Phoenix, AZ 85004-1592
19   Attorney for the State of Arizona ex rel.
       Arizona Department of Revenue
20
     CIT Bank, N.A.
21   155 Commerce Way
     Portsmouth, NH 03801
22
     Edward K. Bernatavicius
23   United States Trustee
     230 N. 1st Ave., Suite 204
24   Phoenix, AZ 85003
     Attorney for U.S. Trustee
25

26   /s/ Cathy C. Bohnsack



                                                   3
     G5071.0002 BN 44842051v1
Case 21-00040          Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 103 of
                                             110

                                           Exhibit 19



                 Notice of Withdrawal of Claim No. 13 in Barrett Bankruptcy Case




                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26   Doc# 37   Page 104 of
                                            110



1    Nancy K. Swift (SBN: 014910)
     BUCHALTER
2    A PROFESSIONAL CORPORATION
     16435 North Scottsdale Road, Suite 440
3    Scottsdale, AZ 85254-1754
     Telephone: (480) 383-1800
4    Facsimile: (480) 824-9400
     Email: nswift@buchalter.com
5
     Anthony J. Napolitano (admitted pro hac vice)
6    BUCHALTER,
     A PROFESSIONAL CORPORATION
7    1000 Wilshire Boulevard, 15th Floor
     Los Angeles, California 90017-1730
8    Telephone: (213) 891-0700
     Facsimile: (213) 896-0400
9    Email: anapolitano@buchalter.com

10   Attorneys for Robert Gross and AK Meritage Companies,
     LLC
11

12                              IN THE UNITED STATES BANKRUPTCY COURT

13                                IN AND FOR THE DISTRICT OF ARIZONA

14
     In re:                                                             Chapter 11
15
                                                                   No. 2:20-bk-07712 MCW
16
     JACK BARRETT,
17                                                            Sub Chapter V Small Business

18
                       Debtor.                               NOTICE OF WITHDRAWAL OF
19                                                            PROOF OF CLAIM NO. 13-1

20

21

22

23

24

25

26

     G5071.0002 BN 44836156v1
Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 105 of
                                           110



1             ROBERT GROSS, by and through its attorneys, hereby withdraws his Proof of Claim

2    No. 13-1 filed on September 8, 2020.

3

4
              RESPECTFULLY SUBMITTED this __ day of __________, 2021.
5                                   BUCHALTER
6
                                            By:/
7                                              Nancy K. Swift
                                               Anthony J. Napolitano
8                                              16435 North Scottsdale Road, Suite 440
                                               Scottsdale, AZ 85254-1754
9                                              Attorneys for Robert Gross and AK Meritage
                                               Companies, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                   2
     G5071.0002 BN 44836156v1
Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37     Page 106 of
                                           110



1    COPY of the foregoing mailed this _____ day of _________, 2021, to the following:

2    Jack A. Barrett
     34806 N. 80th Way
3    Scottsdale, AZ 85262
     Debtor
4
     Meritage Companies LLC
5    34806 N. 80th Way
     Scottsdale, AZ 85262
6    Debtor
7    D. Lamar Hawkins
     Guidant Law, PLC
8    402 E. Southern Avenue
     Tempe, AZ 85282
9    Attorney for Debtors
10   James E. Cross
     Cross Law Firm, PLC
11   1850 N. Central Ave., Suite 1150
     Phoenix, AZ 85004
12   Trustee
13   Janet M. Spears
     Aldridge Pite, LLP
14   4375 Jutland Drive, Suite 200
     P.O. Box 17933
15   San Diego, CA 92177-0922
     Attorneys for Nationstar Mortgage LLC, d/b/a Mr. Cooper
16
     Matthew A. Silverman
17   Assistant Attorney General
     Office of the Attorney General
18   2005 N. Central Avenue
     Phoenix, AZ 85004-1592
19   Attorney for the State of Arizona ex rel.
       Arizona Department of Revenue
20
     CIT Bank, N.A.
21   155 Commerce Way
     Portsmouth, NH 03801
22
     Edward K. Bernatavicius
23   United States Trustee
     230 N. 1st Ave., Suite 204
24   Phoenix, AZ 85003
     Attorney for U.S. Trustee
25

26   /s/ Cathy C. Bohnsack



                                                   3
     G5071.0002 BN 44836156v1
Case 21-00040          Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 107 of
                                             110

                                           Exhibit 20



                 Notice of Withdrawal of Claim No. 14 in Barrett Bankruptcy Case




                           SETTLEMENT AGREEMENT AND MUTUAL RELEASE
BN 44855356v18
Case 21-00040        Filed 05/27/21    Entered 05/27/21 16:24:26   Doc# 37   Page 108 of
                                            110



1    Nancy K. Swift (SBN: 014910)
     BUCHALTER
2    A PROFESSIONAL CORPORATION
     16435 North Scottsdale Road, Suite 440
3    Scottsdale, AZ 85254-1754
     Telephone: (480) 383-1800
4    Facsimile: (480) 824-9400
     Email: nswift@buchalter.com
5
     Anthony J. Napolitano (admitted pro hac vice)
6    BUCHALTER,
     A PROFESSIONAL CORPORATION
7    1000 Wilshire Boulevard, 15th Floor
     Los Angeles, California 90017-1730
8    Telephone: (213) 891-0700
     Facsimile: (213) 896-0400
9    Email: anapolitano@buchalter.com

10   Attorneys for Robert Gross and AK Meritage Companies,
     LLC
11

12                              IN THE UNITED STATES BANKRUPTCY COURT

13                                IN AND FOR THE DISTRICT OF ARIZONA

14
     In re:                                                             Chapter 11
15
                                                                   No. 2:20-bk-07712 MCW
16
     JACK BARRETT,
17                                                            Sub Chapter V Small Business

18
                       Debtor.                               NOTICE OF WITHDRAWAL OF
19                                                            PROOF OF CLAIM NO. 14-1

20

21

22

23

24

25

26

     G5071.0002 BN 44842250v1
Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26     Doc# 37     Page 109 of
                                           110



1
              AK MERITAGE COMPANIES, LLC, by and through its attorneys, hereby withdraws its
2
     Proof of Claim No. 14-1 filed on September 8, 2020.
3

4
              RESPECTFULLY SUBMITTED this ____ day of ___________, 2021.
5
                                    BUCHALTER
6

7                                           By:
                                                  Nancy K. Swift
8                                                 Anthony J. Napolitano
                                                  16435 North Scottsdale Road, Suite 440
9                                                 Scottsdale, AZ 85254-1754
                                                  Attorneys for Robert Gross and AK Meritage
10                                                Companies, LLC

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                     2
     G5071.0002 BN 44842250v1
Case 21-00040        Filed 05/27/21   Entered 05/27/21 16:24:26   Doc# 37    Page 110 of
                                           110



1    COPY of the foregoing mailed this _____ day of ________, 2021, to the following:

2    Jack A. Barrett
     34806 N. 80th Way
3    Scottsdale, AZ 85262
     Debtor
4
     Meritage Companies LLC
5    34806 N. 80th Way
     Scottsdale, AZ 85262
6    Debtor
7    D. Lamar Hawkins
     Guidant Law, PLC
8    402 E. Southern Avenue
     Tempe, AZ 85282
9    Attorney for Debtors
10   James E. Cross
     Cross Law Firm, PLC
11   1850 N. Central Ave., Suite 1150
     Phoenix, AZ 85004
12   Trustee
13   Janet M. Spears
     Aldridge Pite, LLP
14   4375 Jutland Drive, Suite 200
     P.O. Box 17933
15   San Diego, CA 92177-0922
     Attorneys for Nationstar Mortgage LLC, d/b/a Mr. Cooper
16
     Matthew A. Silverman
17   Assistant Attorney General
     Office of the Attorney General
18   2005 N. Central Avenue
     Phoenix, AZ 85004-1592
19   Attorney for the State of Arizona ex rel.
       Arizona Department of Revenue
20
     CIT Bank, N.A.
21   155 Commerce Way
     Portsmouth, NH 03801
22
     Edward K. Bernatavicius
23   United States Trustee
     230 N. 1st Ave., Suite 204
24   Phoenix, AZ 85003
     Attorney for U.S. Trustee
25

26   /s/ Cathy C. Bohnsack



                                                   3
     G5071.0002 BN 44842250v1
